Loi n° 29-2006 du 05 octobre 2006 portant appro-
bation du contrat de partage de production du permis de
recherche NGOKI.

L'Assemblée nationale et le Sénat
ont délibéré et adopté :

Le Président de la République promulgue la loi
dont la teneur suit :

Article premier : Est approuvé le contrat de partage de produc-
tion du permis de recherche NGOKI entre la République du
Congo et la société nationale des pétroles du Congo dont le
texte est annexé à la présente loi.

Article 2 : La présente loi sera publiée au Journal officiel et
exécutée comme loi de l'Etat.

Fait à Brazzaville, le 5 octobre 2006
Par le Président de la République,
Denis SASSOU N'GUESSO
Le ministre d'Etat, ministre des hydrocarbures,
Jean Baptiste TATI LOUTARD

Le ministre de l'économie, des finances
et du budget,

Pacifique ISSOÏBEKA

CONTRAT DE PARTAGE DE PRODUCTION
ENTRE

La République du Congo, ci-après désignée le “CONGO”, repré-
sentée par Monsieur Jean-Baptiste Tati Loutard, Ministre

2 République du Congo

Edition Spéciale N° 07 - 2006
d'Etat. Ministre des Hydrocarbures,

D'une part.
Et

D'autre part, la (ou les) partie(s) suivante(s), ci-après dési-
gnée(s) le “Contracteur”,

LA SOCIETE PILATUS ENERGY CONGO, une société à respon-
sabilité limitée, ayant son siège social sis Avenue William
Guynet, B.P : 1140, Brazzaville, République du Congo, imma-
triculée au Registre du Commerce et du Crédit Mobilier de
Brazzaville sous le numéro CG BZV RCCM 06 B 024, représen-
tée par son gérant, Monsieur Abbas Ibrahim YOUSEF, dûment
habilité à l'effet des présentes, ci-après désignée « PILATUS »,

LA SOCIETE NATIONALE DES PETROLES DU CONGO, un
établissement public à caractère industriel et commercial,
ayant son siège social avenue Amilcar Cabral, BP 188,
Brazzaville, République du Congo, représentée par Monsieur.
Denis A.M. Gokana, Président Directeur Général, dûment
habilité à l'effet des présentes, ci-après désignée « SNPC »,

Les intérêts respectifs de Pilatus et de la SNPC en tant qu'en-
tités formant le Contracteur seront de 90% pour Pilatus et de
10 % pour la SNPC.

IL A ETE CONVENU CE QUI SUIT :
Article 1 : Définitions

Aux fins du Contrat, tel que défini ci-après, les termes suivants
auront la signification fixée au présent article :

1.1 “Année Civile” : période de douze (12) mois consécutifs
commençant le premier janvier et terminant le 31 décembre de
chaque année ;

1.2 “Baril’ou “bbl” : unité égale à 42 gallons américains (un
gallon U.S. étant égal à 3,78541 litres) mesurés à la tempéra-
ture de quinze (15) degrés celsius ;

1.3 “Brut de Référence” : le pétrole brut tel que défini à l'Article 9:

1.4 “Budget” : l'estimation prévisionnelle du coût d'un pro-
gramme de travaux ;

1.5 “Cession” : toute opération juridique aboutissant à trans-
férer entre les Parties ou à toute autre entité, autre qu'une
Partie, tout ou partie des droits et obligations découlant du
Contrat sur tout ou partie de la Zone de Permis ;

1.6 “Code des Hydrocarbures” : le code, objet de la loi n° 24-94
du 23 août 1994, en vigueur à la date de signature du présent
Contrat, et ses décrets d'application.

1.7 “Comité de Gestion” : l'organe visé à l'Article 4 du Contrat:

1.8 "Contracteur” : désigne collectivement Pilatus et la SNPC et
leurs futurs associés qui deviendraient Parties au Contrat ;

1.9 “Contrat” : le présent Contrat de Partage de Production, ses
annexes qui en font partie intégrante, ainsi que tout avenant à
ce Contrat qui serait conclu entre les Parties :

1.10 “Contrat  d'Association" : le contrat (y compris ses
annexes et ses avenants) régissant les rapports entre les enti-
tés constituant le Contracteur, pour la réalisation en associa-
tion des Travaux Pétroliers :

1.11 “Cost Oil”: la part de la Production Nette définie à
l'Article 7.2 :
1.12 “Cost Stop”: la limite maximale de récupération des

Coûts Pétroliers telle que définie à l'Article 7.3 :
Du 5 octobre 2006

1.13 “Coûts Pétroliers” : toutes les dépenses et les provisions
liées aux Travaux Pétroliers. Les Coûts Pétroliers comprennent
les dépenses effectivement encourues par le Contracteur ainsi
que les provisions constituées du fait des Travaux Pétroliers,
calculées conformément aux dispositions de la Procédure
Comptable. Les Coûts Pétroliers se répartissent entre les
dépenses de recherche, d'appréciation, de développement,
d'exploitation et la provision pour démantèlement et remise en
état de sites (abandon), la Provision pour Investissements
Diversifiés et les sommes affectées au financement des projets
sociaux :

1.14 “Date d'Effet” ou “Date d'Entrée en Vigueur”: la date de
prise d'effet du Contrat telle que définie à l'Article 19 du
Contrat;

1.15 “Dollar” : la monnaie ayant cours légal aux États-Unis
d'Amérique ;

1.16 “Excess Cost Oil” : la part des Coûts Pétroliers telle que
définie à l'Article 8.8 ;

1.17 “Gaz Naturel” : les hydrocarbures gazeux comprenant
principalement du méthane et de l'éthane, qui, à 15° C et à la
pression atmosphérique, sont à l'état gazeux, et qui sont
découverts et/ou produits sur la Zone de Permis, après l'ex-
traction des liquides de gaz naturel. Les Gaz de Pétrole
Liquéfiés, ou GPL, extraits du Gaz Naturel sont, par exception,
considérés comme des Hydrocarbures Liquides pour autant
qu'ils sont expédiés au point de livraison sous forme liquide ;

1.18 “Hydrocarbures” : les hydrocarbures liquides et le Gaz
Naturel découverts et/ou produits sur la Zone de Permis ;

1.19 “Hydrocarbures Liquides” : les Hydrocarbures découverts
et/ou produits sur la Zone de Permis, y compris les GPL, à l'ex-
ception du Gaz Naturel ;

1.20 “Parties” : les parties au Contrat, soit le Congo et le
Contracteur :

1.21 “Permis” : le permis de recherche “Ngoki” octroyé à la
SNPC Par Décret n° __ en date du ___ ;

1.22 “Permis d'Exploitation” : tout permis d'exploitation décou-
lant du Permis de recherche « Ngoki »:

1.23 “Prix Fixé” : le prix de chaque Qualité d'Hydrocarbures
Liquides, tel que défini à l'Article 9 ci-après ;

1.24 “Procédure Comptable” : la procédure comptable qui,
après signature, fait partie intégrante du Contrat dont elle
constitue l'Annexe 1:

1.25 “Production Nette” : la production totale d'Hydrocarbures
Liquides et les Gaz de Pétrole Liquéfiés, ou GPL, diminuée de
toutes eaux et de tous sédiments produits ainsi que de toutes
quantités d'Hydrocarbures réinjectées dans le gisement, utili-
sées ou perdues au cours des Travaux Pétroliers :

1.26 “Profit Oil “ : la part de la Production Nette définie à
l'Article 8.1 du Contrat :

1.27 “Programme de Travaux” : le plan de Travaux Pétroliers
devant être effectués durant une période déterminée, approu-
vé par le Comité de Gestion dans les conditions stipulées au
Contrat :

1.28 “Provision pour Investissements Diversifiés” ou “PID” : la
provision définie à l'Article 10 du Contrat :

1.29 “Qualité d'Hydrocarbures Liquides” : une quelconque
qualité d'Hydrocarbures Liquides livrée FOB à un Prix Fixé,
conformément aux dispositions de l'Article 9 du Contrat, à
partir de l'un des terminaux de chargement au Congo :

Journal Officiel de la République du Congo 71

1.30 “Redevance * : la part de la Production Nette due au
Congo tel que prévu à l'Article 11.1 du Contrat ;

1.31 Réserves Prouvées » : les quantités d'hydrocarbures telles
que définies par la Society of Petroleum Engineers (telles qu'in-
diquées sur le site web www.spe.org) qui, selon les informa-
tions géologiques et techniques disponibles, ont une forte pro-
babilité (>90%) d'être récupérées dans le futur, à partir des
gisements connus et dans les conditions technico-écono-
miques existantes, et qui sont déterminées et certifiées selon
les méthodes habituelles du Contracteur et approuvées par le
Comité de Gestion notamment dans le cadre d'une demande
de Permis d'Exploitation, d'un Plan de Développement ou pen-
dant la phase d'exploitation.

1.32 “Société Affiliée” :

1.32.1 toute Société dans laquelle plus de cinquante (50) pour
cent des droits de vote dans les assemblées générales ordinai-
res des actionnaires ou associés, ci-après désignées les
“Assemblées”, sont détenus directement ou indirectement par
l'une des Parties :

1.32.2 toute Société qui détient, directement ou indirectement,
plus de cinquante (50) pour cent des droits de vote dans les
Assemblées de l'une des Parties.

1.32.3 toute Société dont les droits de vote dans les
Assemblées sont détenus pour plus de cinquante (50) pour
cent par une Société qui détient elle-même, directement ou
indirectement, plus de cinquante (50) pour cent des droits de
vote dans les Assemblées de l'une des Parties :

1.32.4 toute Société dans laquelle plus de cinquante (50) pour
cent des droits de vote dans les Assemblées sont détenus
directement ou indirectement par une Société ou par plusieurs
Sociétés telles que décrites aux Articles 1.32.1 à 1.32.8 ci-des-
sus :

1.33 “Tax Oil”: la part du Profit Oil revenant au Congo et qui
équivaut à l'impôt sur les sociétés dus par les entités compo-
sant le Contracteur, au taux indiqué dans le Code des
Hydrocarbures, le présent Contrat et l'Article 34 de la
Procédure Comptable en annexe à ce Contrat ;

1.34 “Travaux d'Abandon” : les Travaux Pétroliers nécessaires
à la remise en état d'un site d'exploitation et dûment provision-
nés dont l'abandon est programmé par le Comité de Gestion ;

1.35 “Travaux de Développement” : les Travaux Pétroliers liés
au Permis d'Exploitation relatifs à l'étude, la préparation et la
réalisation des opérations telles que : sismique, forage, équipe-
ment de puits et essais de production, construction et pose des
plates-formes, ainsi que toutes autres opérations connexes, et
toutes autres opérations réalisées en vue de l'évaluation des
gisements et de leurs extensions, de la production, du
transport, du traitement, du stockage et de l'expédition des
Hydrocarbures aux terminaux de chargement ;

1.36 “Travaux d'Exploitation” : les Travaux Pétroliers relatifs
au Permis d'Exploitation et liés à l'exploitation et à l'entretien
des installations de production, de traitement, de stockage, de
transport et d'expédition des Hydrocarbures :

1.37 “Travaux de Recherche" : les Travaux Pétroliers liés au
Permis de recherche Ngoki et réalisés dans le but de découvrir
et d'apprécier un ou plusieurs gisements d'Hydrocarbures tels
que les opérations de géologie, de géophysique, de forage (y
compris les activités d'abandon et de restauration connexes),
d'équipement de puits et d'essais de production :

1.38 “Travaux Pétroliers” : toutes activités conduites pour per-
mettre la mise en oeuvre du Contrat sur la Zone de Permis.
notamment les études, les préparations et réalisations des
opérations, les activités juridiques, fiscales, comptables et
financières. Les Travaux Pétroliers se répartissent entre les

72 Journal Officiel de la République du Congo

Travaux de Recherche (exploration et appréciation), les
Travaux de Développement, les Travaux d'Exploitation et les
Travaux d'Abandon :

1.39 “Trimestre” : une période de trois (3) mois consécutifs
commençant le premier jour de janvier, d'avril, de juillet et
d'octobre de toute Année Civile :

1.40 “Zone de Permis” désigne la Zone couverte par le Permis
de recherche Ngoki et tous les permis d'exploitation en décou-
lant.

Article 2 : Objet du Contrat

Le Contrat a pour objet de définir les modalités selon lesquel-
les le Contracteur réalisera les Travaux Pétroliers sur la Zone
de Permis et selon lesquelles les Parties se partageront la pro-
duction d'Hydrocarbures en découlant.

Article 3 : Champ d'application du Contrat - Opérateur

3.1 Ce Contrat est un Contrat de Partage de Production sur la
Zone de Permis régi par les dispositions de la loi n° 24-94 du
23 août 1994 portant Code des Hydrocarbures et par toutes
les autres dispositions légales et réglementaires en vigueur
applicables au Contrat à la Date d'Effet.

3.2 Les Travaux Pétroliers sont réalisés au nom et pour le
compte du Contracteur par une des entités composant celui-ci
et dénommée “l'Opérateur”. L'Opérateur est désigné par le
Contracteur dans le cadre du Contrat d'Association. A la date
de signature de ce Contrat, Pilatus est l'Opérateur désigné par
le Contracteur pour le Permis et pour les Permis d'Exploitation
en découlant.

3.3 Pour le compte du Contracteur, l'Opérateur a notamment
pour tâche de :

(a) Préparer et soumettre au Comité de Gestion les projets de
Programme de Travaux annuels, les Budgets correspondants
et leurs modifications éventuelles.

{b) Diriger, dans les limites des Programmes de Travaux et
Budgets approuvés, l'exécution des Travaux Pétroliers.

(c)Préparer les Programmes de Travaux de Recherche, de
Travaux de Développement, de Travaux d'Exploitation et de
Travaux d'Abandon relatifs aux gisements découverts sur le
Permis d'Exploitation.

{d) Sous réserve de l'application des dispositions de l'Article 3.6
ci-après, négocier et conclure avec tous tiers les contrats rela-
tifs à l'exécution des Travaux Pétroliers.

(e) Tenir la comptabilité des Travaux Pétroliers, préparer et
soumettre annuellement au Congo les comptes, conformément
aux dispositions de la Procédure Comptable.

(f Conduire les Travaux Pétroliers, de la manière la plus
appropriée et, d'une façon générale, mettre en oeuvre tous les
moyens appropriés en respectant les règles de l'art générale-
ment acceptées dans l'industrie pétrolière internationale, en
vue de :

{l'exécution des Programmes de Travaux dans les conditions

techniques et économiques généralement suivies dans l'indus-
trie pétrolière, et

ii) l'optimisation de la production dans le respect d'une bonne
conservation des gisements exploités.

3.4 Dans l'exécution des Travaux Pétroliers, l'Opérateur doit,
pour le compte du Contracteur:

(a) Conduire avec diligence toutes les opérations conformé-
ment aux pratiques généralement acceptées et suivies dans

Edition Spéciale N° 07 - 2006

l'industrie pétrolière, se conformer aux règles de l'art en matiè-
re de champs pétrolifères et de génie civil et accomplir ces opé-
rations d'une manière efficace et économique. Toutes les opé-
rations sont exécutées conformément aux termes du Contrat.

{b) Fournir le personnel nécessaire aux Travaux Pétroliers en
tenant compte des dispositions de l'Article 15 ci-après.

{c) Permettre à un nombre raisonnable de représentants du
Congo dûment autorisés par l'administration des
Hydrocarbures d'avoir un accès périodique aux frais du
Contracteur, aux lieux où se déroulent les Travaux Pétroliers,
avec le droit d'observer tout ou partie des opérations qui y sont
conduites. Le Congo peut, par l'intermédiaire de ses représen-
tants ou employés dûment autorisés, examiner tout ou partie
des données et interprétations de l'Opérateur se rapportant
aux Travaux Pétroliers, y compris, sans que cette énumération
soit limitative, carottes, échantillons de toute nature, analyses,
données magnétiques, diagrammes, cartes, tables et levés.

Le Contracteur doit également permettre à sa charge aux
représentants du Congo de faire des contrôles périodiques sur
les installations pétrolières. Ces dépenses constituent des
Coûts Pétroliers récupérables.

(d) En accord avec la réglementation en vigueur au Congo (cf.
Article 37 de la loi portant Code des Hydrocarbures), mettre en
place et maintenir en vigueur toutes les couvertures d'assu-
rances de types et montants conformes aux usages générale-
ment acceptés dans l'industrie pétrolière et aux dispositions de
ce Contrat.

(e) Payer ponctuellement tous les frais et dépenses encourus
au titre des Travaux Pétroliers.

(9 Maintenir au Congo une copie de toutes les données décri-
tes sous (c) ci-dessus, exception faite de tels documents ou
matériaux qui nécessitent des conditions d'emmagasinage ou
de conservation spéciales, qui doivent être maintenus dans un
lieu choisi par les Parties, sous la responsabilité de
l'Opérateur, et auxquels le Congo a plein droit d'accès.

(g Fournir une copie des données décrites sous (c) ci-dessus
au Congo.

3.5 Le Contracteur doit exécuter chaque Programme de
Travaux dans les limites du Budget correspondant et ne peut
entreprendre aucune opération qui ne soit comprise dans un

e de Travaux approuvé ni engager de dépenses qui
excédent les montants inscrits au Budget, sous réserve de ce
qui suit.

(a) Si cela s'avère nécessaire pour l'exécution d'un Programme
de Travaux approuvé, le Contracteur est autorisé à faire des
dépenses excédant le Budget adopté, dans la limite de dix (10)
pour cent du montant d'un poste quelconque du Budget.
L'Opérateur doit rendre compte de cet excédent de dépenses
au Comité de Gestion suivant.

{b) Au cours de chaque Année Civile, le Contracteur est aussi
autorisé à effectuer, dans le cadre de Travaux Pétroliers des
dépenses imprévues non incluses dans un Programme de
Travaux (mais qui y sont liées) et non inscrites dans un
Budget, dans la limite cependant d'un total de un million cinq
cent mille (1.500.000) Dollars ou de leur contre-valeur dans
une autre monnaie. Toutefois, ces dépenses ne doivent pas
être faites pour atteindre des objectifs jusqu'alors refusés par
le Comité de Gestion et l'Opérateur doit le cas échéant présen-
ter dans les plus brefs délais un rapport relatif à ces dépenses
au Comité de Gestion.

Lorsque ces dépenses sont approuvées par le Comité de
Gestion, le montant autorisé est à nouveau porté à un million
cinq cent mille (1.500.000) Dollars ou à leur contre-valeur
dans toute autre monnaie, le Contracteur ayant en permanen-
ce le pouvoir de dépenser ce montant aux conditions fixées ci-
Du 5 octobre 2006

dessus.

(c) En cas d'urgence dans le cadre des Travaux Pétroliers,
l'Opérateur peut engager les dépenses immédiates qu'il juge
nécessaires pour la protection des vies, des biens et de l'envi-
ronnement, et il doit faire part dans les plus brefs délais prati-
cables au Comité de Gestion des circonstances de ce cas d'ur-
gence et de ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le
Contracteur devra faire des appels d'offres pour les matériels
et services dont le coût est estimé supérieur à sept cent cin-
quante mille (750.000) Dollars par appel d'offres pour les
Travaux de Recherche et un million deux cent mille
(1.200.000) Dollars pour les Travaux de Développement et les
Travaux d'Exploitation. Les entités composant le Contracteur
ne pourront soumissionner dans le cadre de ces appels d'off-
res ; cependant, aucune préférence imméritée sera donnée à de
telles offres. La procédure ci-dessus ne s'appliquera pas pour
les études géologiques et géophysiques, l'interprétation, l'ana-
lyse des roches mères, l'analyse pétrophysique et géochimique,
la supervision et l'ingénierie des Travaux Pétroliers, l'acquisi-
tion de logiciels, les simulations, les études de gisements et les
travaux nécessitant l'accès à des informations confidentielles
lorsque l'une des sociétés composant le Contracteur aura la
possibilité de fournir les prestations à partir de ses moyens
propres ou de ceux de ses Sociétés Affiliées.

Le Contracteur devra permettre au Congo de participer au
dépouillement de tous les appels d'offres visés ci-dessus qui
seront lancés par le Contracteur.

3.7 Les montants définis aux Articles 3.5 et 3.6 seront actua-
lisés chaque année par application de l'indice d'inflation du
Produit Intérieur Brut des Etats-Unis d'Amérique, tel que
publié par l'OCDE, dans sa revue mensuelle, à la page «
National Accounts », sous les références : « National Income
and Product - Etats-Unis - Implicite Price Level ». En cas d'im-
possibilité d'utiliser ladite référence, les Parties se concerteront
pour convenir d'une nouvelle référence.

3.8 Le Contracteur exerce ses fonctions en industriel diligent.
Sa responsabilité ne saurait être recherchée que pour les per-
tes et les dommages résultant de ses actions sous les termes
de ce Contrat dans les cas de fautes lourdes ou délibérées, telle
qu'appréciée au regard des pratiques et usages internationaux
de l'industrie pétrolière.

3.9 Sans préjudice de ce qui précède, le Contracteur exécute-
ra, pendant la durée du Permis et toute période de renouvelle-
ment, le programme minimum de travaux défini au décret
attributif du Permis mis à la disposition du Contracteur par le
titulaire du Permis conformément aux dispositions du Contrat.

Article 4 : Comité de Gestion

4.1 Aussitôt que possible après la Date d'Effet du Contrat, il
sera constitué, pour la Zone de Permis, un Comité de Gestion
composé d'un représentant du Contracteur et d'un représen-
tant du Congo. Chaque entité membre du Comité de Gestion
nommera un représentant et un suppléant. Le suppléant
nommé par une Partie agira seulement au cas où le représen-
tant désigné par cette Partie ne serait pas disponible. Chaque
Partie aura le droit de remplacer à tout moment son représen-
tant ou son suppléant en avisant par écrit l'autre Partie de ce
remplacement. Le Congo et le Contracteur pourront faire par-
ticiper au Comité de Gestion un nombre raisonnable de mem-
bres de leur personnel.

4.2 Le Comité de Gestion examine toutes questions inscrites à
son ordre du jour relatives à l'orientation, à la programmation
et au contrôle de la réalisation des Travaux Pétroliers. Il exa-
mine notamment les Programmes de Travaux et les Budgets
qui font l'objet d'une approbation et il contrôle l'exécution des-
dits Programmes de Travaux et Budgets.

Journal Officiel de la République du Congo

73

Pour l'exécution de ces Programmes de Travaux et Budgets
approuvés, l'Opérateur, pour le compte du Contracteur, prend
toutes les décisions nécessaires pour la réalisation des
Travaux Pétroliers conformément aux termes du Contrat.

4.3 Les décisions du Comité de Gestion sont prises en applica-
tion des règles suivantes :

(a) pour les Travaux de Recherche et de Développement, y
compris les travaux de développement complémentaire, les
Travaux d'Exploitation et les Travaux d'Abandon, ainsi que
pour les décisions relatives à l'arrêt des Travaux d'Exploitation
sur l'un ou l'autre des gisements de la Zone de Permis.
l'Opérateur présente, pour le compte du Contracteur, au
Comité de Gestion, les orientations, les Programmes de
Travaux et les Budgets qu'il propose pour approbation. Les
décisions du Comité de Gestion sur ces propositions sont pri-
ses à l'unanimité.

Si une question ne peut pas recueillir l'unanimité à une
réunion du Comité de Gestion, l'examen de la question est
reporté à une deuxième réunion du Comité de Gestion qui se
tient. sur convocation de l'Opérateur, dix (10) jours au moins
après la date de la première réunion. Pendant ce délai, les
Parties se concertent et l'Opérateur fournit toutes informations
et explications qui lui sont demandées par le Congo.

(b) Pour la détermination des provisions liées aux Travaux
d'Abandon, les décisions du Comité de Gestion sont prises à
l'unanimité.

Les décisions du Comité de Gestion ne doivent pas être sus-
ceptibles de porter atteinte aux droits et obligations des enti-
tés constituant le Contracteur dans le cadre du Contrat.

4.4 Le Comité de Gestion se réunit chaque fois que l'Opérateur
le demande, sur convocation adressée au moins quinze (15)
jours à l'avance. La convocation contient l'ordre du jour propo-
sé, la date, l'heure et le lieu de la réunion. L'Opérateur fait par-
venir au Congo les éléments d'information nécessaires à la
prise des décisions figurant à l'ordre du jour au moins huit (8)
jours avant la réunion. Le Congo peut à tout moment deman-
der que l'Opérateur convoque une réunion pour délibérer sur
des questions déterminées qui font alors partie de l'ordre du
jour de la réunion. Le Comité de Gestion doit se réunir au
moins deux fois au cours de chaque Année Civile pour discu-
ter et approuver le Programme de Travaux et le Budget afférent
à l'Année Civile en cours. Le Comité de Gestion ne peut statuer
sur une question qui ne figure pas à l'ordre du jour de la réuni-
on, sauf décision contraire unanime des représentants des
Parties.

4.5 Les séances du Comité de Gestion sont présidées par le
représentant du Congo. L'Opérateur en assure le secrétariat.

4.6 L'Opérateur prépare un procès-verbal écrit de chaque
Séance et en envoie copie au Congo dans les quinze (15) jours
de la date de la réunion, pour approbation ou remarques dans
les trente (30) jours à compter de la date de réception. En
outre, l'Opérateur établit et soumet à la signature du représen-
tant du Congo et du Contracteur, avant la fin de chaque séan-
ce du Comité de Gestion, une liste des questions ayant fait
l'objet d'un vote et un résumé des résolutions adoptées à l'oc-
casion de chaque vote.

4.7 Toute question peut être soumise à la décision du Comité
de Gestion sans que soit tenue une séance formelle à condition
que cette question soit transmise par écrit par l'Opérateur au
Congo. Dans le cas d'une telle soumission, le Congo doit, dans
les dix (10) jours suivant réception de la question, communi-
quer son vote par écrit à l'Opérateur, à moins que la question
soumise au vote ne requière une décision dans un délai stipu-
lé par l'Opérateur qui, à moins de conditions d'urgence néces-
sitant une réponse plus rapide, ne peut être inférieur à qua-
rante huit (48) heures. En absence de réponse du Congo dans
le délai imparti, la proposition de l'Opérateur est considérée

74

comme adoptée. Toute question qui reçoit le vote affirmatif
requis dans les conditions prévues à l'Article 4.3 ci-dessus est
réputée adoptée comme si une réunion avait été tenue.

4.8 Le Comité de Gestion peut décider d'entendre toute per-
sonne dont l'audition est demandée par l'une des Parties.
Chaque Partie peut en outre, à ses frais, se faire assister aux
réunions du Comité de Gestion par des experts extérieurs de
son choix, à condition d'obtenir un engagement de confidentia-
lité desdits experts, étant entendu que les experts assistant le
Congo ne doivent présenter aucun lien avec des sociétés pétro-
lières concurrentes des entités composant le Contracteur.

4.9 Rattaché au Comité de Gestion, un Comité d'Evaluation
des Provisions pour Travaux d'Abandon est institué, chargé
d'examiner, pour recommandation audit Comité de Gestion :

- les programmes des Travaux d'Abandon et les coûts estima-
tifs y relatifs ;

- le calcul des provisions pour remise en état des sites ;

- le calcul du montant correspondant aux produits financiers
générés par les provisions pour la remise en état des sites,
ainsi qu'une recommandation d'affectation desdites provi-
sions. Il est convenu entre le Congo et le Contracteur que
les provisions constituées non placées dans un organisme
tiers mais conservées dans la trésorerie de la société cons-
tituante ou de celle de ses Sociétés Affiliées, sont réputées
avoir généré des produits financiers au Taux de Référence
+ 0,2%. “Taux de Référence” signifie le taux d'intérêt inter-
bancaire LIBOR à 1 mois sur Dollar, tel que publié sur
“TELERATE"à la page “3750” à 11h00 (heure de Londres),
ou toute autre page de substitution, deux (2) jours ouvra-
bles avant le jour du tirage ou du renouvellement (avec
arrondi aul1/16e de 1% l'an supérieur si nécessaire).

Le Comité d'Evaluation des Provisions pour Travaux
d'Abandon est composé de représentants (un titulaire et un
suppléant) du Contracteur et du Congo.

Ce Comité se réunira selon une périodicité et à des dates déter-
minées d'accord parties.

Le secrétariat du Comité est assuré par un représentant de
l'Opérateur, chargé également de rédiger un compte rendu
écrit de chaque réunion qui sera envoyé à tous les participants
pour approbation. L'absence de réponse dans le délai de dix
(10) jours ouvrés suivant la transmission dudit compte-rendu
sera réputé valoir approbation de son contenu.

Les Coûts du Contracteur et du Congo relatifs à la participa-
tion de leurs représentants et au fonctionnement du Comité
d'Evaluation des Provisions pour Réhabilitation des Sites
seront supportés par le Contracteur et constitueront un Coût
Pétrolier.

Article 5 : Programmes de Travaux et Budgets

5.1 Pour le compte du Contracteur, l'Opérateur présentera au
Congo, dans un délai de soixante (60) jours à compter de la
Date d'Effet, l'état des lieux de la Zone de Permis à la Date
d'Effet ainsi que le Programme de Travaux que le Contracteur
propose pour le restant de l'Année Civile en cours, avec le
Budget correspondant.

Par la suite, au plus tard le quinze (15) novembre de chaque
Année Civile, l'Opérateur soumettra au Congo le Programme
de Travaux qu'il se propose de réaliser au cours de l'Année
Civile suivante ainsi que le projet de Budget correspondant. Au
moment de la soumission du e de Travaux et du
Budget de chaque Année Civile, l'Opérateur présente sous
forme moins détaillée des Programmes de Travaux et Budgets
prévisionnels pour les deux (2) Années Civiles suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque Année
Civile, le Comité de Gestion adopte le Programme de Travaux
et le Budget relatifs à l'Année Civile suivante. Au moment où il

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006

adopte un Programme de Travaux et un Budget, le Comité de
Gestion examinera, à titre préliminaire et indicatif, et sans l'a-
dopter, le Programme de Travaux et le Budget pour les deux (2)
Années Civiles suivantes. Aussitôt que possible après l'adop-
tion d'un Programme de Travaux et d'un Budget, l'Opérateur
en adresse une copie au Congo.

5.3 Chaque Budget contient une estimation détaillée, par
Trimestre, du coût des Travaux Pétroliers prévus dans le
Programme de Travaux correspondant au Trimestre en ques-
tion. Chaque Programme de Travaux et chaque Budget est
susceptible d'être révisé et modifié par le Comité de Gestion à
tout moment dans l'année.

5.4 Dans les quatre-vingt dix (90) jours suivant la fin d'une
Année Civile ou, en cas de fin du Contrat, dans les trois (3)
mois de cette expiration, l'Opérateur doit, pour le compte du
Contracteur, rendre compte au Congo de la façon dont a été
exécuté le Budget afférent à l'Année Civile écoulée.

5.5 Lorsque l'Opérateur estimera qu'au total soixante quinze
(75) pour cent des réserves prouvées du Permis d'Exploitation
auront été produites au cours de l'Année Civile qui suivra, il
soumettra au Comité d'Evaluation des Provisions pour
Travaux d'Abandon dont les caractéristiques sont définies à
l'Article 4.9 du Contrat, au plus tard le quinze (15) novembre
de l'Année Civile en cours, le Programme de Travaux
d'Abandon qu'il se propose de réaliser sur ce Permis
d'Exploitation, avec un plan de remise en état du site, un
calendrier des travaux prévus et une estimation détaillée de
l'ensemble des coûts liés à ces Travaux d'Abandon.

Pour permettre la récupération de ces Coûts Pétroliers confor-
mément aux dispositions de l'Article 7.5 ci-après par les enti-
tés composant le Contracteur sous la forme de provisions pour
la remise en état des sites, pour tout Permis d'Exploitation
concerné par ce Programme de Travaux d'Abandon,
l'Opérateur déterminera, au plus tard le quinze (15) novembre
de l'Année Civile en cours, le montant exprimé en Dollars par
Baril de la provision à constituer. Ce montant sera égal au
montant total estimé des Travaux d'Abandon divisé par le
montant des réserves prouvées restant à produire selon ses
estimations sur ce Permis d'Exploitation.

En outre, l'Opérateur calculera, conformément aux disposi-
tions de l'Article 4.9 et ce à partir de la Date d'entrée en
vigueur du Contrat, le montant des produits financiers notion-
nels de l'année écoulée générés par les provisions constituées
pour couvrir à terme les Travaux d'Abandon. Ce montant sera
réputé correspondre à une provision pour remise en état des
sites, et, en conséquence, ne sera pas porté au compte des
Coûts Pétroliers.

Au plus tard le quinze (15) décembre de la même Année Civile,
le Comité de Gestion adoptera, sur recommandation du
Comité d'Evaluation des Provisions pour Travaux d'Abandon et
pour chaque Permis d'Exploitation concerné, le Programme de
Travaux d'Abandon, et le Budget global correspondant, pour la
période allant jusqu'à la fin de la réalisation des Travaux
d'Abandon. A la même date, le Comité de Gestion approuvera
également le montant de la provision que le Contracteur sera
tenu de constituer pour chaque Baril d'Hydrocarbures
Liquides restant à produire. Chaque entité membre du
Contracteur imputera en conséquence sur les Coûts Pétroliers
de chacune des Années Civiles suivantes une somme égale au
montant de la provision à constituer par Baril restant à pro-
duire multipliée par la part de la production d'Hydrocarbures
Liquides lui revenant au titre de l'Année Civile considérée sur
ce Permis d'Exploitation.

Si besoin est, au plus tard le quinze (15) novembre de chaque
Année Civile, l'Opérateur présentera au Comité d'évaluation
des Provisions pour Travaux d'Abandon, les modifications qu'il
convient d'apporter à l'estimation des réserves restant à exploi-
ter et au coût des Travaux d'Abandon prévus. En fonction de
ces nouvelles estimations de réserves restant à produire et des
Du 5 octobre 2006

nouvelles estimations de coûts des Travaux d'Abandon,
l'Opérateur déterminera le cas échéant, compte tenu des pro-
visions déjà effectuées à ce titre, le nouveau montant en
Dollars des provisions à constituer pour l'ensemble des Années
Civiles à venir jusqu'à l'arrêt de la production sur chaque Baril
d'Hydrocarbures Liquides qui sera produit. Le Comité de
Gestion approuvera, sur recommandation du Comité
d'Evaluation des Provisions pour Travaux d'Abandon, ce nou-
veau montant le quinze (15) décembre de la même Année Civile
au plus tard.

5.6 Les livres et écritures comptables, et tous les documents
financiers et techniques du Contracteur se rapportant aux
Travaux Pétroliers sont soumis à vérification et à inspection
périodiques de la part du Congo ou de ses représentants.

Si le Congo désire exercer ce droit de vérification, il préviendra
le Contracteur par écrit. Telle vérification aura lieu dans un
délai de quarante cinq (45) jours suivant telle notification et
sera menée, soit en faisant appel au personnel de l'administra-
tion congolaise, soit en faisant appel à un cabinet indépendant
internationalement reconnu, désigné par lui et agréé par le
Contracteur. L'agrément du Contracteur n'est pas refusé sans
motif valable,

Pour une Année Civile donnée, le Congo dispose normalement
d'un délai de quinze (15) mois à compter de la date de dépôt
auprès du Congo des comptes définitifs pour l'Année Civile en
vérification pour effectuer en une seule fois ces examens et
vérifications. Bien qu'il soit prévu que le Congo exercera nor-
malement son droit de vérification annuellement sur ce délai
de quinze (15) mois, le Congo exerce son droit de vérification
pour plusieurs exercices antérieurs, jusqu'à un maximum de
deux (2) Années Civiles à partir de la date de dépôt des comp-
tes définitifs auprès du Congo pour l'exercice le plus récent.

Au cas où, pour une raison quelconque, ces vérifications n'a-
vaient pas été effectuées, ces vérifications concernant plu-
sieurs exercices seront effectuées en une seule fois de façon à
gêner le moins possible le Contracteur et incluent l'exercice le
plus récent pour lequel des comptes définitifs ont été déposés.

Lorsque le Congo exerce ce droit d'audit, les Budgets relatifs à
cet exercice particulier sont utilisés pour la réalisation de ces
contrôles.

Les frais afférents à cette vérification sont pris en charge par le
Contracteur, dans la limite d'un montant annuel de trente
mille (30.000) Dollars, et font partie des Coûts Pétroliers. Ce
montant est actualisé chaque année par application de l'indi-
ce défini à l'Article 3.7 du Contrat.

Lorsque la vérification n'est pas réalisée par le personnel de
l'administration congolaise, le cabinet indépendant agréé par
le Congo et le Contracteur exerce sa mission dans le respect
des termes de référence établis par le Congo pour l'examen de
l'application des règles définies dans la Procédure Comptable
pour la détermination des Coûts Pétroliers et leur récupéra-
tion. Lesdits termes de référence sont communiqués au
Contracteur avant l'intervention dudit cabinet. Le rapport final
de cette vérification est communiqué dans les meilleurs délais
au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur, qui sont
notamment chargées de fournir leur assistance au
Contracteur ne seront pas soumis à la vérification susvisée.
Cependant, le Congo pourra demander des informations
auprès desdites sociétés, à condition que ces informations se
rapportent exclusivement aux activités du Contracteur sur le
Permis.

Pour toutes contradictions, erreurs ou anomalies relevées lors
des inspections et vérifications, le Congo peut présenter ses
objections au Contracteur par écrit et de manière raisonnable-
ment détaillée, dans les quatre-vingt dix (90) jours suivant la
fin de ces examens et vérifications.

Journal Officiel de la République du Congo 75

Les dépenses imputées aux Coûts Pétroliers et les calculs rela-
tifs au Partage de la Production Nette dans ladite Année Civile
sont considérés comme définitivement approuvés lorsque le
Congo n'a pas opposé d'objection dans les délais visés ci-des-

sus.

Toute objection, contestation ou réclamation raisonnablement
soulevée par le Congo fait l'objet d'une concertation avec le
Contracteur ou l'entité composant le Contracteur concernée.
Ce dernier rectifiera les comptes et prendra en compte toutes
les contestations soulevées par le Congo dans les plus brefs
délais en fonction des accords qui seront intervenus, ceci en
application des dispositions de la réglementation en vigueur au
Congo.

Au cas où le litige persisterait, la procédure d'arbitrage définie
à l'Article 22 s'appliquerait, ce qui pourrait mener à l'applica-
tion des dispositions visées au Chapitre XIII du Code des
Hydrocarbures.

5.7 Les registres et livres de comptes et tous les documents
financiers retraçant les Travaux Pétroliers sont tenus par
l'Opérateur en langue française et libellés en Dollars. Les regis-
tres sont utilisés pour déterminer la quote-part des Coûts
Pétroliers et de la production revenant à chacune des entités
composant le Contracteur aux fins du calcul par celles-ci des
quantités d'Hydrocarbures Liquides leur revenant au titre des
Articles 7 et 8 du Contrat.

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises et de toutes autres opérations de changes relatives
aux Travaux Pétroliers le Contracteur ne réalise ni gain, ni
perte, qui ne soient portés aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations sont précisées dans la
Procédure Comptable.

Article 6 : Découverte d'Hydrocarbures

6.1 Dès qu'une découverte est faite pour le compte du
Contracteur, l'Opérateur en informe le Congo. Dans les
meilleurs délais et au plus tard dans les trente (30) jours qui
suivent la fin du sondage de découverte, le Contracteur pré-
sente au Comité de Gestion un premier rapport de découverte
sur le ou les niveaux rencontrés qui peuvent être considérés
comme producteurs, l'importance des indices donnés par le
gisement et une estimation des travaux à entreprendre dans
les trois (3) mois suivants.

6.2 Au plus tard dans les six (6) mois qui suivent la découver-
te, après mise à jour du rapport de découverte, le Contracteur
soumet au Comité de Gestion :

- un rapport détaillé sur la découverte ;

- un Programme de Travaux et le Budget prévisionnel néces-
saire à la délinéation du gisement comprenant notamment
les travaux complémentaires à effectuer et le nombre de
puits de délinéation à forer :

- un planning de réalisation des travaux de délinéation.

Après examen et modifications éventuelles des propositions du
Contracteur par le Comité de Gestion, les règles de décision
définies à l'Article 4.3, ci-dessus s'appliquent.

6.3 A l'issue des travaux de délinéation, le Contracteur soumet
un rapport au Comité de Gestion sur les possibilités de mise
en production du gisement ainsi délimité.

Après examen de ce rapport par le Comité de Gestion. si le
Contracteur établit le caractère commercial du gisement en
fonction de ses critères d'évaluation, le titulaire, à la demande
du Contracteur, sollicite l'octroi d'un Permis d'Exploitation
auprès de l'administration congolaise compétente.

Article 7 : Remboursement des Coûts Pétroliers

7.1 Le Contracteur assure le financement de l'intégralité des

76
Coûts Pétroliers.

7.2 Le remboursement des Coûts Pétroliers s'effectuera sur la
Zone de Permis en général, et, plus particulièrement, sur la
zone de chaque Permis d'Exploitation. A cet effet, une part de
la production d'Hydrocarbures Liquides provenant de la Zone
de chaque Permis d'Exploitation au cours de chaque Année
Civile sera effectivement affectée au remboursement des Coûts
Pétroliers (ci-après désignée “Cost Oil”).

7.3 Dès le démarrage de la production d'Hydrocarbures
Liquides sur un Permis d'Exploitation découlant du Permis,
chaque entité composant le Contracteur commencera à récu-
pérer sa part des Coûts Pétroliers relatifs à la Zone de Permis
en recevant chaque Année Civile une quantité d'Hydrocarbures
Liquides équivalent au pourcentage C, indiqué ci-dessous, du
total de la Production Nette du Permis d'Exploitation multi-
pliée par le pourcentage d'intérêt qu'elle détient dans ce Permis
d'Exploitation (ci-après désigné le “Cost Stop” ).

RECUPERATION DU COST OIL

Réserves prouvées (R) Limites du Cost Oil C#

(Millions bbls) (Cost Stop)

R<200 65%
200<R<400 60%
R>400 55%

Si au cours d'une Année Civile, les Coûts Pétroliers non enco-
re récupérés par une entité composant le Contracteur dépas-
sent la valeur de la quantité d'Hydrocarbures Liquides pouvant
être récupérée par cette entité (Cost Stop indiqué ci-dessous),
le surplus ne pouvant être récupéré dans l'Année Civile consi-
dérée sera reporté sur les Années Civiles suivantes jusqu'à
récupération totale ou expiration du contrat.

7.4 La valeur du Cost Oil sera déterminée en utilisant le Prix
Fixé pour chaque Qualité d'Hydrocarbures Liquides tel que
défini à l'Article 9 ci-dessous.

7.5 Le remboursement des Coûts Pétroliers pour chaque
Année Civile au titre des Permis d'Exploitation s'effectuera
selon l'ordre de priorité suivant :

- les coûts des Travaux d'Exploitation :

- les coûts des Travaux de Développement :

- les coûts des Travaux de Recherche :

- les provisions décidées pour la: couverture des coûts des
Travaux d'Abandon.

Les Coûts Pétroliers sont reclassés dans les catégories de
Travaux Pétroliers ci-dessus selon leur nature.

7.6 Au moment de leur remboursement, les Coûts Pétroliers
non récupérés seront actualisés à compter de leur date de
paiement par application de l'indice visé à l'Article 3.7 ci-des-
sus et selon les dispositions prévues dans la Procédure
Comptable.

Sur la Zone de Permis, afin de tenir compte des situations par-

Journal Officiel de la République du Congo

ticulières des prix d'hydrocarbures liquides, les parties |

conviennent des dispositions suivantes :
a) au cas où les prix sont exceptionnellement bas :

- si le Prix Fixé est inférieur à 10 Dollars par Baril, le Cost
Stop sera au plus égal à 70% de la Production Nette, expri-
mée en Barils, d'une même qualité d'hydrocarbures.

- si le Prix Fixé est compris entre 10 Dollars et 14 Dollars par
Baril, le Cost Oil décroîtra linéairement entre 70% et C% de
la Production Nette, exprimée en Barils d'une même quali-

Edition Spéciale N° 07 - 2006

té d'hydrocarbures ;

b) si le Prix Fixé d'une ou plusieurs qualités d'hydrocarbures
liquides est supérieur au Seuil de prix haut tel que défini à l'ar-
ticle 8.2, le Cost Oil sera au plus égal à une valeur correspon-
dant à c% de la production nette exprimée en barils multipliée
par le Seuil de prix haut.

7.7 Nonobstant toutes autres dispositions de ce Contrat, les
coûts associés aux Travaux de Recherche, de Développement
et d'Abandon, qui n'ont pas été récupérés dans le cadre d'un
Permis d'Exploitation découlant du Permis de Recherche
Ngoki, seront des Coûts Pétroliers récupérables, dans le cadre
de tout autre Permis d'Exploitation découlant du même Permis
Ngold, dans l'ordre de récupération définie à l'Article 7.5 ci-
dessus.

Article 8 : Partage de la production

8.1 La Production Nette sur la zone de chaque Permis
d'Exploitation, déduction faite de la Redevance minière propor-
tionnelle et de la quantité affectée au remboursement des
Coûts Pétroliers, conformément aux dispositions de l'Article 7
ci-dessus (ci-après désignée “Profit Oil”), sera partagée entre le
Congo et le Contracteur dans les proportions indiquées ci-des-
sous :

PARTAGE DU PROFIT OIL

(Permis d'exploitation dont les Réserves Prouvées sont infé-
rieures à 200 millions de Barils)

Production Nette Cumulée Part du Part du Congo
(Millions bbls) Contracteur

0-50 65 35
50-100 62 38
100-150 58 42

>150 55 45

PARTAGE DU PROFIT OIL

(Permis d'exploitation dont les Réserves Prouvées sont com-
prises entre 200 et 400 millions de Barils)

Production Nette Cumulée Part du Part du Congo
{Millions bbis) Contracteur

0-50 65 35
50-100 60 40
100-200 55 45

>200 50 50

PARTAGE DU PROFIT OIL

(Permis d'exploitation dont les Réserves Prouvées sont supé-
rieures à 400 millions de Barils)

Part du Contracteur Part du Congo
% %
45 55

8.2 Un seuil de prix haut de trente (30) Dollars par Baril, déter-
miné à la Date de mise en huile, (le « Seuil de Prix Haut »), sera
applicable. II sera actualisé le ler janvier de chaque année par
application de l'indice définis aux articles 7.6 et 3.7.

Il est entendu qu'en déterminant le Seuil de Prix Haut , l'appli-
cation de l'indice d'inflation se fera à partir de la Date de mise
en huile, indépendamment de la Date d'Entrée en Vigueur du
présent Contrat.

Dans la Zone de chaque Permis d'exploitation, si le Prix Fixé
d'une ou plusieurs qualités d'Hydrocarbures Liquides est
supérieur au Seuil de Prix Haut défini ci-dessus, la part de
chaque qualité d'Hydrocarbures Liquides équivalant en valeur
à la différence entre le seuil de prix haut et le Prix Fixé pour

Du 5 octobre 2006

telle qualité d'Hydrocarbures Liquides multipliée par la quan-
tité de telle qualité, sera partagée à raison des taux indiqués
ci-dessous. Les quantités restantes de chaque qualité
d'Hydrocarbures Liquides resteront partagées comme stipulé
dans l'Article 8.1.

PARTAGE AU DESSUS DU SEUIL DE PRIX HAUT

(Permis d'exploitation dont les Réserves Prouvées sont infé-
rieures à 200 millions de Barils)

Production Nette Cumulée Part du Part du Congo
(Millions bbis) Contracteur

0—50 45 55
50-100 42 58
100-150 38 62

>150 35 65

PARTAGE AU DESSUS DU SEUIL DE PRIX HAUT

(Permis d'exploitation dont les Réserves Prouvées sont com-
prises entre 200 et 400 millions de Barils)

Production Nette Cumulée Part du Part du Congo
(Millions bbls) Contracteur

0—50 45 55
50-100 40 60
100-200 35 65

>200 30 70

PARTAGE AU DESSUS DU SEUIL DE PRIX HAUT

(Permis d'exploitation dont les Réserves Prouvées sont supé-
rieures à 400 millions de Barils)

Part du Part du
Contracteur Congo
(%) (%)
30 70

8.3 Si les Coûts Pétroliers devant être récupérés durant une
année particulière sont en dessous de la valeur du Cost Stop
comme défini dans l'Article 7.3, pour chaque Permis
d'Exploitation, la différence entre la quantité de production
équivalente à de tels Coûts Pétroliers et le Cost Stop sera
considérée comme + Excess Cost Oil » et sera partagée entre le
Contracteur et le Congo comme indiqué ci-dessous.

PARTAGE DE L'EXCESS COST OIL

(Permis d'exploitation dont les Réserves Prouvées sont infé-
rieures à 200 millions de Barils)

Production Nette Cumulée Part du Part du Congo
{Millions bbls) Contracteur

0-50 50 50
50-100 45 55
100-150 40 60

>150 35 65

PARTAGE DE L'EXCESS COST OIL

(Permis d'exploitation dont les Réserves Prouvées sont com-
prises entre 200 et 400 millions de Barils)

Production Nette Cumulée Part du Part du Congo
(Millions bbls Contracteur

0-50 50 50
50-100 45 55
100-200 40 60

>200 30 70

Journal Officiel de la République du Congo

77
PARTAGE DE L'EXCESS COST OIL

(Permis d'exploitation dont les Réserves Prouvées sont supé-
rieures à 400 millions de Barils)

Part du Part du
Contracteur Congo
(%) (%)
30 70

8.4 Pour la répartition du Profit Oil de la Zone de Permis entre
le Congo et chaque entité composant le Contracteur, les parts
de chaque Qualité d'Hydrocarbures Liquides à recevoir par le
Congo et par chaque entité composant le Contracteur sont pro-
portionnelles au rapport entre la Production Nette de chacune
de ces Qualités d'Hydrocarbures Liquides affectées au Profit
Oil et la somme des Productions Nettes des Hydrocarbures
Liquides affectées au Profit Oil.

Article 9 : Valorisation des Hydrocarbures Liquides

Pour les besoins de la gestion du présent Contrat, le brut de
référence sera le Brent de la Mer du Nord, dont la valeur de
cotation telle que publiée par le Platt's à la rubrique « Brent
daté » sera « le prix de référence ».

9.1 Aux fins de la récupération des Coûts Pétroliers, du par-
tage du Profit Oil, de la détermination des montants à verser
au titre de la PID prévue à l'Article 10 ci-après et de la percep-
tion en espèces de la Redevance minière proportionnelle, le
prix des Hydrocarbures sera le “Prix Fixé”. Le Prix Fixé reflète-
ra la valeur des Hydrocarbures Liquides de chaque qualité,
FOB terminal de chargement au Congo, sur le marché interna-
tional déterminé en Dollars par Baril.

Pour chaque mois le Prix Fixé sera déterminé paritairement
par le Congo et les entités composant le Contracteur. A cet effet
les entités composant le Contracteur communiqueront au
Congo les informations nécessaires conformément aux dispo-
sitions prévues par la Procédure Comptable.

9.2 Dans le mois suivant la fin de chaque Trimestre, le Congo
et le Contracteur se rencontrent afin de déterminer d'un com-
mun accord, pour chaque Qualité d'Hydrocarbures Liquides
produite, le Prix Fixé pour chaque mois du Trimestre écoulé. A
cette occasion, le Contracteur soumet au Congo les informa-
tions visées à l'Article 9.1 ci-dessus et tout élément pertinent
se rapportant à la situation et à l'évolution des prix des
Hydrocarbures Liquides sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime ne peut être
obtenu, les Parties se rencontrent à nouveau en apportant
toute information complémentaire utile relative à l'évolution
des prix des Hydrocarbures Liquides de qualités similaires afin
d'obtenir une décision unanime avant la fin du deuxième mois
suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contracteur déter-
mine en tant que de besoin un prix mensuel provisoire qui
reflètera le niveau du marché pétrolier à cette période, pour
chaque Qualité d'Hydrocarbures Liquides, qu'il applique jus-
qu'à la détermination définitive du Prix Fixé pour le mois
considéré. Ce prix provisoire est porté à la connaissance du
Congo.

En cas de désaccord persistant des Parties sur la détermina-
tion du Prix Fixé, l'une ou l'autre Partie peut soumettre le dif-
férend à l'arbitrage dans les conditions prévues à l'Article 22
du Contrat.

9.3 En cas d'exploitation d'un gisement de Gaz Naturel, le
Congo et le Contracteur se concerteront pour fixer le prix du
Gaz Naturel conformément aux dispositions de l'Article 14 ci-
après.
78
Article 10 : Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés ou “PID”, a pour
objet de permettre d'affecter des fonds à des investissements
ou à des engagements financiers destinés au développement
de l'économie congolaise ; ces fonds seront affectés notamment
à la promotion des petites et moyennes entreprises, des petites
et moyennes industries et à une aide au financement des pro-
jets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Civile à un
pour cent (1%) de la valeur au (x) Prix Fixé(s) de la Production
Nette de la Zone de Permis.

Les montants correspondants sont versés par chaque entité
composant le Contracteur sur les comptes indiqués par le
Congo, conformément aux dispositions de la Procédure
Comptable.

Les montants affectés à la PID constituent des Coûts
Pétroliers.

Article 11 : Régime fiscal relatif aux Hydrocarbures Liquides

11.1 La Redevance minière proportionnelle due au Congo au
titre de chaque Permis d'Exploitation, déterminée à partir de la
production totale d'Hydrocarbures, est fixée à 15%.

Le Congo aura le droit de recevoir la Redevance minière pro-
portionnelle en espèces en notifiant au Contracteur son choix
au moins quatre vingt dix (90) jours à l'avance. Si une telle
notification n'est pas faite par le Congo, la Redevance sera,
alors, prélevée par le Congo en nature au point d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées par le
Contracteur au cours des Travaux Pétroliers seront assujetties
au paiement en espèces de la Redevance minière proportion-
nelle. Les dépenses correspondantes constitueront des Coûts
Pétroliers.

11.2 La part d'Hydrocarbures Liquides revenant au
Contracteur à l'issue des affectations et des partages définis
aux Articles 7 et 8 ci-dessus est nette de tout impôt, droit ou
taxe de quelque nature que ce soit, y compris tout impôt de
distribution applicable aux entités composant le Contracteur
et/ou à leurs actionnaires ou associés, dans le cadre de l'acti-
vité liée au présent Contrat.

Par conséquent, la part d'Hydrocarbures Liquides revenant au
Congo à l'issue des affectations et des partages définis aux
Articles 7. 8 et 11.1 ci-dessus comprend et doit englober entiè-
rement l'impôt sur les sociétés au taux indiqué dans le Code
des Hydrocarbures à la Date d'Effet sur les revenus de chaque
entité composant le Contracteur provenant des activités réali-
sées en application du Contrat.

Le Congo aura le droit, moyennant une notification au
Contracteur quatre vingt dix (90) jours à l'avance, de recevoir
en espèces, sur la base du Prix Fixé, le montant du Tax Oil
compris dans la part d'Hydrocarbures lui revenant aux taux de
partage et affectations définis aux articles 7 et 8 du Contrat .
Dans un tel cas, le Contracteur recevra, au point d'enlèvement,
la part d'Hydrocarbures Liquides correspondante, devant nor-
malement revenir au Congo, conformément à l'Article 12 du
Contrat.

Les déclarations fiscales sont établies en Dollars et fournies
par chaque entité composant le Contracteur. Les quitus fis-
caux correspondants pour chacune de ces entités sont établis
au nom de telles entités composant le Contracteur auxquelles
ils seront remis.

Ces déclarations restent soumises au contrôle de l'administra-
tion fiscale selon la réglementation fiscale applicable sans pré-
judice des dispositions de l'Article 5.6 du Contrat.

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006

Les dispositions du présent Article s'appliquent séparément à
chaque entité composant le Contracteur pour l'ensemble des
Travaux Pétroliers réalisés au titre de ce Contrat.

11.3 Le Contracteur sera sujet aux dispositions de l'Annexe 2
de ce Contrat. Les matières non expressément visées par cette
Annexe 2 sont soumises au droit commun des douanes en
vigueur au Congo.

Article 12 : Transfert de propriété et enlèvement des
Hydrocarbures Liquides,

12.1 Les Hydrocarbures Liquides produits deviennent la pro-
priété indivise du Congo et du Contracteur au passage de la
tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides revenant au
Congo et à chaque entité composant le Contracteur en appli-
cation des Articles 7, 8 et 11 est transférée à ceux-ci à la sor-
tie des installations de stockage : dans le cas d'une expédition
par navire pétrolier, le point de transfert de propriété est le
point de raccordement entre le navire et les installations de
chargement.

Le Congo prend également livraison au même point de la part
d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que ses clients
et transporteurs, a le droit d'enlever librement au point d'enlè-
vement choisi à cet effet la part d'Hydrocarbures Liquides lui
revenant en application des Articles 7. 8 et 11 ci-dessus.

Tous les frais relatifs au transport, au stockage et à l'expédi-
tion des Hydrocarbures Liquides jusqu'au point d'enlèvement
font partie des Coûts Pétroliers.

Reconnaissant que, conformément au premier paragraphe de
cet Article 12.1, les Hydrocarbures Liquides deviennent la pro-
priété indivise du Congo et du Contracteur dès qu'ils passent
les têtes de puits de production, et reconnaissant en plus que
les deux Parties seraient désireuses de fournir une assurance
couvrant le risque de dommages à ces Hydrocarbures
Liquides, les Parties conviennent que le Contracteur souscrive
une telle assurance sur la totalité de tels Hydrocarbures
Liquides, y compris la part du Congo, et que le coût de cette
assurance soit inclus comme un Coût Pétrolier.

12.2 Les Parties enlèvent leur part respective d'Hydrocarbures
Liquides, FOB terminal de chargement, sur une base aussi
régulière que possible, étant entendu que chacune d'elles peut,
dans des limites raisonnables, enlever plus ou moins que la
part lui revenant au jour de l'enlèvement, à condition toutefois
qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas
atteinte aux droits de l'autre Partie et soit compatible avec le
taux de production, la capacité de stockage et les caractéris-
tiques des navires. Les Parties se concertent régulièrement
pour établir un programme prévisionnel d'enlèvements sur la
base des principes ci-dessus. Les Parties arrêteront et convien-
dront, avant le début de toute production commerciale sur la
Zone de Permis, d'une procédure d'enlèvement fixant les
modalités d'application du présent Article 12.

12.3 Chaque entité composant le Contracteur est tenue, à la
demande du Congo, de vendre en priorité aux industries
congolaises, aux conditions définies ci-dessous, les
Hydrocarbures Liquides lui revenant, y compris Cost Oil ainsi
que Profit Oil, en vue de satisfaire les besoins de celles-ci. Le
Congo n'exigera pas de ces entités qu'elles vendent aux indus-
tries congolaises au titre de chaque Année Civile des quantités
d'Hydrocarbures Liquides supérieures à trente pour cent (30%)
de la part leur revenant au titre du Contrat. Le Congo pourra
choisir la Qualité d'Hydrocarbures Liquides la plus appropriée
aux besoins des industries congolaises parmi les qualités
disponibles.

Le Congo notifiera à chaque entité du Contracteur, au moins
Du 5 octobre 2006

quatre vingt dix (90) jours avant le début de chaque Année
Civile, les quantités et les Qualités d'Hydrocarbures Liquides à
vendre aux industries congolaises pour l'Année Civile en ques-
tion. En pareil cas, le prix de vente des Hydrocarbures
Liquides sera payé en Dollars et selon des modalités de paie-
ment à convenir, y compris en ce qui concerne les garanties de
paiement, en fonction des circonstances, dans le cadre d'un
contrat qui sera négocié le moment venu avec les acheteurs.
Un tel prix ne sera pas inférieur au prix déterminé pour le(s)
type(s) d'Hydrocarbures Liquides conformément aux disposi-

12.4 Dans la mesure où le Comité de Gestion déterminera que
cela est possible dans le cadre des opérations visées par le
Contrat, le Contracteur fera des efforts commercialement rai-
sonnables de fournir aux industries désignées par le Congo les
différentes Qualités d'Hydrocarbures Liquides requises. Au cas
où un mélange d'Hydrocarbures Liquides aurait déjà été effec-
tué, les entités du Contracteur s'engagent à la demande du
Congo à procéder à des échanges entre le volume
d'Hydrocarbures Liquides revenant au Congo en application de
l'Article 12.3 contre les volumes de pétrole brut de qualités dif-
férentes qui sont à leur disposition et produites au Congo, en
tenant compte de la qualité, de la valeur et de tous autres fac-
teurs habituellement pris en considération selon les pratiques
en usage dans l'industrie pétrolière.

12.5 Sous réserve de la limite fixée à l'Article 12.3 ci-dessus,
l'engagement de chaque entité du Contracteur de fournir des
Hydrocarbures Liquides aux industries congolaises est limité,
pour chaque Année Civile, à une quantité égale au total de
leurs besoins, multiplié par une fraction dont le numérateur
est la quantité d'Hydrocarbures Liquides de cette qualité reve-
nant à cette entité au titre de sa participation, et dont le déno-
minateur est la production totale d'Hydrocarbures Liquides de
cette qualité réalisée au Congo pendant la même Année Civile.

12.6 Au cas où il existerait au Congo plusieurs producteurs,
mais où en raison des besoins des industries congolaises, les
entités du Contracteur se verraient obligées, à la demande du
Congo, de livrer des volumes supérieurs à leur obligation
déterminée en application des Articles 12.3 et 12.5 ci-dessus,
le Congo réunira l'ensemble des producteurs de pétrole brut
au Congo et s'efforcera de faire effectuer entre eux des échan-
ges de quantités de pétrole brut de telle sorte que soit établie
entre les différents producteurs l'égalité décrite aux Articles
12.8 et 12,5 ci-dessus, en tenant compte de la quantité, de la
valeur et tous autres facteurs habituellement pris en considé-
ration dans l'industrie pétrolière.

12.7 La livraison des quantités d'Hydrocarbures Liquides aux
industries congolaises se fera au point d'enlèvement à terre ou
en mer où à la sortie des installations de stockage des entités
composant le Contracteur. °

Article 13 : Propriété des biens mobiliers et immobiliers
13.1 La propriété des biens mobiliers et immobiliers de toute

nature acquis par le Contracteur dans le cadre des Travaux
Pétroliers sera automatiquement transférée au Congo (i) dès

complet remboursement au Contracteur des Coûts Pétroliers |

correspondants ou (fi) en cas de retrait soit du Permis soit d'un
Permis d'Exploitation en découlant pour la part relative à ce
Permis d'Exploitation, par le Congo pour des raisons prévues
au Code des Hydrocarbures.

Toutefois, après le transfert de propriété, le Contracteur pour-
ra continuer à utiliser lesdits biens immobiliers et mobiliers de
manière exclusive pendant toute la durée du Contrat. Le
Congo et le Contracteur devront se retrouver en vue de fixer,
d'un commun accord, les modalités de rémunération du Congo
au titre de l'utilisation de ces biens. En cas de cession ou de
vente des biens ainsi transférés, les produits obtenus seront
en totalité versés au Congo.

13.2 Dans le cas où des biens mentionnés ci-dessus font l'ob-

Journal Officiel de la République du Congo 79

jet de sûretés consenties à des tiers dans le cadre du finance-
ment des Travaux Pétroliers, le transfert de la propriété de ces
biens au Congo n'interviendra qu'après complet rembourse-
ment par le Contracteur des emprunts ainsi garantis et main-
levée des süretés. Les Parties conviennent que les süretés sur
les emprunts contractés dans le cadre du financement des
Travaux Pétroliers doivent avant leur mise en oeuvre, être
préalablement approuvés par le Congo.

13.3 Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des tiers et qui sont loués
au Contracteur :

- aux biens mobiliers et immobiliers acquis par l'Opérateur
pour des opérations autres que les Travaux Pétroliers et qui
pourraient être utilisés au profit des Travaux Pétroliers
relatifs à la Zone de Permis.

13.4 L'Opérateur procédera chaque année à un inventaire des
biens mobiliers et immobiliers propriété du Congo et à leur
évaluation. Le transfert de propriété desdits biens fera l'objet
de procès-verbaux signés par le représentant du Congo et le
représentant de l'Opérateur.

Article 14 : Gaz Naturel

14.1 En cas de découverte de Gaz Naturel, le Congo et le
Contracteur se concerteront dans les plus brefs délais pour
examiner la possibilité économique d'une exploitation commer-
ciale de cette découverte et, si elle est économiquement raison-
nable, envisager les aménagements qui devront être apportés
au Contrat.

14.2 Le Contracteur pourra utiliser le Gaz Naturel, associé ou
non, pour les besoins des Travaux Pétroliers, et procéder à
toute opération de réinjection de Gaz Naturel visant à amélio-
rer la récupération des Hydrocarbures Liquides. Les quantités
de Gaz Naturel ainsi utilisées ne seront soumises à aucun
droit, impôt ou taxe de quelque nature que ce soit.

14.3 Tout Gaz Naturel associé produit et non utilisé directe-
ment pour les Travaux Pétroliers ne pourra être brûlé à la tor-
che qu'après autorisation du Ministre chargé des hydrocarbu-
res telle que prévue à l'Article 25, dernier alinéa du Code des
Hydrocarbures.

Article 15 : Formation et emploi du personnel congolais

15.1 Sur la base des besoins de formation exprimés par le
Congo, l'Opérateur mettra en oeuvre un programme de forma-
tion de personnel dans le domaine de la recherche, de l'exploi-
tation et de la commercialisation des Hydrocarbures dont le
budget annuel sera égal, pour chaque Année Civile, à la
somme de soixante mille (60.000) dollars US. Les programmes
de formation et budgets susvisés seront préparés par
l'Opérateur et présentés au Comité de Gestion pour discussion
et approbation. Les actions de formation concerneront les per-
sonnels techniques et administratifs de tous niveaux du
Congo, sans engagement de l'Opérateur à leur endroit, et
seront conduites au moyen de stages au Congo ou à l'étranger,
d'attributions de bourses d'études à l'étranger et, le cas
échéant, de la création d'un centre de formation professionnel-
le au Congo.

Les dépenses correspondant aux actions de formation consti-
tueront des Coûts Pétroliers.

Les reliquats ou budgets non utilisés au cours d'un exercice
donné, sont reportés à l'exercice suivant.

15.2 L'Opérateur assurera, à qualification égale, l'emploi en
priorité dans ses établissements et installations situés au
Congo, au personnel de nationalité congolaise. Dans la mesu-
re où il ne serait pas possible de trouver des ressortissants
congolais ayant des qualifications nécessaires pour occuper les
postes à pourvoir, l'Opérateur pourra embaucher du personnel

80

étranger, conformément à la réglementation en vigueur au
Congo.

Article 16 : Produits et services nationaux

16.1 Dans le cadre des Travaux Pétroliers, il est convenu que
priorité sera accordée aux entreprises congolaises pour l'octroi
de contrats à condition qu'elles remplissent les conditions
requises, à savoir : fournir des biens ou des services de quali-
té égale à ceux disponibles sur le marché international et pro-
posés à des prix, toutes taxes comprises, concurrentiels par
rapport à ceux pratiqués par les sous-traitants étrangers pour
des biens et services similaires.

16.2 Dans la mesure du possible, et dans le cadre du transport
des biens, équipements et matériels pétroliers nécessaires aux
activités sur la Zone de permis, le Contracteur recourra aux
services du Centre des Services Pétroliers installé dans le Port
Autonome de Pointe-Noire.

Article 17 : Informations — Confidentialité — Déclarations
publiques

17.1 Outre les obligations de fourniture d'informations aux
autorités congolaises mises à la charge du Contracteur par la
réglementation pétrolière, l'Opérateur fournira au Congo une
copie des rapports et documents suivants qui seront établis
après la Date d'Effet du Contrat :

- rapports journaliers sur les activités de forage :

- rapports hebdomadaires sur les activités de géophysique :

- rapports d'études de synthèse géologique ainsi que les car-
tes y afférentes;

- rapports de mesures, d'études et d'interprétations géophy-
siques, cartes, profils, sections ou autres documents affé-
rents, ainsi que, sur demande du Congo, l'original des ban-
des magnétiques sismiques enregistrées ;

- rapports d'implantation et de fin de sondage pour chacun
des forages, ainsi qu'un jeu complet des diagraphies enre-
gistrées ;

- rapports des tests ou essais de production réalisés ainsi
que de toute étude relative à la mise en débit ou en produc-
tion d'un puits ;

- rapports concernant les analyses effectuées sur carotte ;

- études de gisement ;

- rapports de production :

- tous les rapports journaliers, mensuels ou annuels issus
des activités de recherche, de développement et d'exploita-
tion.

Toutes les cartes, sections, profils, diagraphies et autres docu-
ments géologiques ou géophysiques seront fournis sur un sup-
port transparent adéquat pour reproduction ultérieure. Une
portion représentative des carottes et des déblais de forage pré-
levés dans chaque puits ainsi que des échantillons des fluides
produits pendant les tests ou essais de production seront éga-
lement fournis au Congo dans ces délais raisonnables. A l'ex-
piration du Contrat, pour quelque raison que ce soit, les docu-
ments originaux et échantillons relatifs aux Travaux Pétroliers
conduits postérieurement à la Date d'Effet seront remis au
Congo.

Le Congo pourra à tout moment prendre connaissance des
rapports de l'Opérateur sur les Travaux Pétroliers, dont au
moins une copie sera conservée au Congo.

Toutes les données techniques telles que citées ci-dessus
appartiennent au Congo. Le transfert des données au Congo
ou à un autre lieu indiqué par le Congo est financé par le
Contracteur. Les dépenses correspondantes sont constitutives
de Coûts Pétroliers.

17.2 Le Contrat ainsi que ses annexes et toutes les informa-
tions relatives à l'exécution du Contrat sont, vis-à-vis des tiers,
traités comme confidentiels par les Parties. Cette obligation ne
concerne pas :

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006

(i) les informations relevant du domaine public,

(ii) les informations déjà connues par une Partie avant qu'elles
ne lui soient communiquées dans le cadre du Contrat, et

(ii) les informations obtenues légalement auprès de tiers qui
les ont eux-mêmes obtenues légalement et qui ne font l'objet
d'aucune restriction de divulgation ni d'engagement de confi-
dentialité.

Les Parties peuvent cependant communiquer les informations
visées à l'Article 17.2, en tant que de besoin, en particulier :

- à leurs autorités de tutelle ou à des autorités boursières, si
elles y sont légalement ou contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le cadre de pro-
cédures judiciaires ou arbitrales, si elles y sont légalement
ou contractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie qui
communique de telles informations à une Société Affiliée se
porte garante envers l'autre Partie du respect de l'obligation
de confidentialité, ou

- aux banques et organismes financiers dans le cadre du
financement des Travaux Pétroliers, sous réserve que ces
banques et organismes s'engagent à les tenir confidentiel
les.

L'Opérateur peut également communiquer les informations
aux tiers, fournisseurs, entrepreneurs et prestataires de servi-
ces intervenant dans le cadre du Contrat, à condition toutefois
qu'une telle communication soit nécessaire pour la réalisation
des Travaux Pétroliers et que lesdits tiers s'engagent à les tenir
confidentielles.

Toutes les entités composant le Contracteur qui projètent de
céder tous leurs intérêts, ou une partie de leur intérêts, peu-
vent également communiquer des informations à des tiers en
vue d'une cession d'intérêts pour autant que ces tiers souscri-
vent un engagement de confidentialité dont copie sera commu-
niquée au Congo.

Article 18 : Cessions

Toute cession d'intérêt de toute, ou d'une partie de la Zone de
Permis par l'une des entités composant le Contracteur sera
soumise à l'approbation préalable du Congo telle que défini à
l'Article 36 de la loi portant Code des Hydrocarbures.

Cette approbation est également requise pour toute opération
ayant pour conséquence le changement de contrôle de l'entité
cédante.

L'évaluation de la demande d'approbation par le Congo sera
faite de façon diligente, en se focalisant sur les capacités tech-
niques et financières de l'entité cessionnaire.

La cession de tout ou partie des parts d'intérêts dans le pré-
sent Contrat ou dans toute convention qui en est dérivée ne
donnera lieu à aucune taxation directe ou indirecte.

Article 19 :
Modifications

Entrée en Vigueur ou Date d'Effet - Durée -

19.1 Le Contrat entrera en vigueur le jour de la promulgation
de la loi portant approbation du présent Contrat.

19.2 Le Contrat restera en vigueur pendant toute la durée
comprise entre la Date d'Entrée en Vigueur et la date de termi-
naison prévue à l'Article 23 ci-dessous.

19.3 Les termes de ce Contrat ne peuvent être modifiés que par
l'accord unanime des Parties.

19.4 S'il est démontré, par la suite, par l'une ou l'autre Partie
que l'équilibre économique général des dispositions de ce
Contrat au moment de la Date d'Effet a été défavorablement
Du 5 octobre 2006

influencé par des changements de lois, de statuts, de rêgle-
mentations ou d'autres matières applicables à ce Contrat qui
pourraient prendre effet après la Date d'Effet, des avenants au
présent Contrat seront pris pour rétablir un tel équilibre éco-
nomique général. Au cas où aucun accord ne pourrait être
trouvé, tous les différends seront soumis à un arbitrage selon
les termes de l'Article 22.

Article 20 : Force majeure

20.1 Aucun retard ou défaillance d'une Partie à exécuter l'une
quelconque des obligations découlant du Contrat ne sera
considéré comme une violation de ce Contrat si ce retard ou
cette défaillance est dû à un cas de force majeure, c'est-à-dire
à un événement imprévisible, irrésistible et indépendant de la
volonté de la Partie qui l'invoque.

Si par suite d'un cas de force majeure, l'exécution de l'une
quelconque des obligations du Contrat est différée, la durée du

retard en résultant, augmentée du temps qui pourra être |

nécessaire à la réparation des dommages causés pendant ledit
retard et à la reprise des Travaux Pétroliers, sera ajoutée au
délai prévu au Contrat pour l'exécution de ladite obligation.

20.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de
remplir l'une quelconque de ses obligations en raison d'un cas
de force majeure, elle doit le notifier sans délai à l'autre Partie
en spécifiant les éléments de nature à établir la force majeure,
et prendre, en accord avec l'autre Partie, toutes les disposi-
tions utiles et nécessaires pour permettre la reprise normale
de l'exécution des obligations affectées dès la cessation de l'é-
vénement constituant le cas de force majeure.

Les obligations autres que celles affectées par la force majeure
doivent continuer à être remplies conformément aux disposi-
tions du Contrat.

Article 21 : Droit applicable

Le Contrat est régi par le droit congolais et sera interprété
selon la loi congolaise.

Article 22 : Arbitrage

22.1 Tous les différends découlant du Contrat, à l'exception de
ceux visés à l'Article 22.4 ci-dessous, qui surgiront entre le
Congo d'une part, et les entités du Contracteur d'autre part,
qui ne pourront pas être résolus à l'amiable, seront tranchés
définitivement par arbitrage conformément aux règles en
vigueur à la Date d'Entrée en Vigueur de la Chambre du
Centre International pour le règlement des différends relatifs
aux investissements (ci-après désigné le "Centre”) institué par
la Convention pour le Règlement des différends relatifs aux
investissements entre Etats et Ressortissants d'autres Etats
(ci-après désigné la “Convention CIRDI"), à laquelle le Congo
est partie.

Les Parties déclarent qu'aux fins de l'article 25 (1) de la
Convention CIRDI, tout différend relatif au Contrat est un dif-
férend juridique résultant directement d'un investissement.

22.2 Le Congo d'une part et les entités du Contracteur d'autre
part nommeront un arbitre et s'efforceront de se mettre d'ac-
cord sur la désignation d'un tiers arbitre qui sera le président
du tribunal. A défaut de désignation d'un arbitre ou d'un
accord sur le tiers arbitre, les dispositions de l'article 38 de la
Convention CIRDI s'appliqueront.

22.3 L'arbitrage aura lieu à Paris, France. La procédure se
déroulera en langue française. Pendant la procédure d'arbitra-
ge et jusqu'au prononcé de la sentence, aucune des Parties
n'effectuera un quelconque acte préjudiciable aux droits de
l'autre partie au titre du Contrat. Un jugement d'exequatur
pourra être rendu par tout tribunal ou toute autorité compé-
tente ou, le cas échéant, une demande pourra être introduite
devant ledit tribunal ou devant ladite autre autorité pour obte-

Journal Officiel de la République du Congo 81

nir la confirmation judiciaire de la sentence et une décision
exécutoire.

22.4 Tous les différends pouvant survenir entre les entités
constituant le Contracteur seront tranchés selon la clause
d'arbitrage du Contrat d'Association.

22.5 Si le Congo et une des entités du Contracteur sont en dés-
accord sur la détermination du prix des Hydrocarbures
Liquides dans le cadre de l'Article 9 ci-dessus, le Congo ou
ladite entité pourra demander au Président de l'Institute of
Petroleum à Londres, Grande-Bretagne, de désigner un expert
international qualifié, à qui le différend sera soumis. Si le
Président de l'Institute of Petroleum ne désigne pas d'expert,
chacune des Parties au différend pourra demander au Centre
International d'Expertise de la Chambre de Commerce
Internationale à Paris de procéder à cette désignation. Le
Congo et ladite entité fourniront à celui-ci toutes les informa-
tions qu'ils jugeront nécessaires ou que l'expert pourra raison-
nablement demander.

22.6 Dans les trente (30) jours de la date de sa désignation,
l'expert communiquera au Congo et à ladite entité le prix qui,
à son avis, doit être utilisé en application de l'Article 9 ci-des-
sus. Ce prix liera les Parties et sera réputé avoir été arrêté d'un
commun accord entre celles-ci. Les frais et honoraires de
l'Institute of Petroleum à Londres ou de la Chambre de
Commerce Internationale, ainsi que de l'expert, seront parta-
gés par parts égales entre le Congo et ladite entité.

Article 23 : Terminaison

23.1 Le Contrat prend fin (i) lorsque le Permis Ngoki et tous les
Permis d'Exploitation en découlant auront expiré ou ne seront
pas renouvelés conformément aux dispositions du décret attri-
butif, ou (ii) aux cas prévus par le Code des Hydrocarbures ou
(iii) pour chaque entité du Contracteur, en cas de retrait volon-
taire ou involontaire conformément aux dispositions prévues
au Contrat d'Association. Nonobstant toute(s) disposition(s)
contraire(s) du Code des Hydrocarbures, les Parties s'accor-
dent spécifiquement que le Contracteur peut volontairement
mettre fin à ce Contrat, à tout moment. La terminaison ne peut
toutefois pas avoir lieu tant que le Contracteur n'a pas rempli
ou fait le nécessaire pour remplir toutes les obligations appli-
cables à la Zone de Permis au moment de la demande de ter-
minaison.

23.2 Si une entité du Contracteur souhaite se retirer volontai-

rement conformément au Contrat d'Association, le
Contracteur en informera le Comité de Gestion avec un préavis
de soixante quinze (75) jours. Le Congo et le Contracteur
se concerteront pour le transfert de la participation de cette
entité.

23.3 En cas de terminaison du Contrat telle que prévue à
l'Article 23.1 ci-dessus :

(a) en accord avec les dispositions de 1 ‘Article 13 ci-dessus, le
Contracteur liquidera les opérations en cours et les actifs
acquis au titre du Contrat et rendra compte de cette liquida-
tion au Comité de Gestion. Les frais de cette liquidation seront
supportés par le Contracteur.

(b] le Contracteur réglera toutes les charges dont le paiement
lui incombera aux termes du Contrat.

Article 24 : Garanties générales

24.1 Le Congo garantit, pour la durée du Contrat, la stabilité
des conditions générales, juridiques, financières, minières, fis-
cales et économiques dans lesquelles le Contracteur exercera
ses activités, telles que ces conditions résultent de la législa-
tion et de la réglementation en vigueur à la date d'entrée en
vigueur du Contrat.

En conséquence, et sous réserve de ce qui est dit à l'alinéa sui-

82

vant, les droits du Contracteur ne seront en aucun cas sou-
mis, en quelque domaine que ce soit, à une mesure aggravan-
te par rapport au régime défini dans le premier alinéa du pré-
sent article.

24.2 Au cas où le Congo changeraïit sa législation ou sa régle-
mentation, qui se traduirait par une aggravation des condi-
tions générales juridiques, financières, minières, fiscales et
économiques dans lesquelles le Contracteur exerce ses activi-
tés, le Congo s'engage à contacter sans délai le Contracteur
pour s'accorder sur les changements à apporter au Contrat,
afin de rétablir un équilibre économique équivalent à celui pré-
existant à la date d'entrée en vigueur.

24.3. Par dérogation aux dispositions de l'alinéa précédent, les
modifications apportées à la législation du travail seront appli-
cables de plein droit au Contracteur, sauf si elles comportent
des restrictions aux droits de ses actionnaires ou sociétés affi-
liées.

Journal Officiel de la République du Congo

24.4 Les entités membres du Contracteur, leurs actionnaires |

et sociétés affiliées, seront exonérés de tous impôts, droits et
taxes à raison des dividendes versés ou reçus, des créances,
prêts et intérêts, des achats et transport d'hydrocarbures, ser-
vices rendus, cessions d'intérêts ou cession de droits et obliga-
tions dérivés du Permis ou des permis objets de ce Contrat, et
ph énéralement à raison de tous les revenus versés par les
entités membres du Contracteur à leurs actionnaires et/ou
sociétés affiliées générés par les activités et opérations pétro-
lières objets de ce Contrat.

24.5 Le Congo garantit au Contracteur, ses Sociétés Affiliées,
leurs actionnaires et leurs fournisseurs pour la durée du
Contrat, la possibilité de transférer Hbrement leurs revenus ou
distributions vers des banques étrangères de leur choix, de
maintenir les avoirs en devises dans ces banques, et plus géné-
ralement d'effectuer des paiements en devises sans * restric-
tion aucune dans le cadre des opérations réalisées dans le
cadre de ce Contrat.

Article 25 : Adresses

Toute communication sera faite aux Parties aux adresses sui-
vantes :

a) Pour le Congo

Ministère des Hydrocarbures

BP 2120 BRAZZAVILLE République du Congo
Tél (242) 83.58.95

Fax: (242) 83.62.43

b) Pour le Contracteur

Pilatus Energy Congo SARL

Avenue William Guynet B.P : 1140, Brazzaville
République du Congo

attn : Abbas YOUSEF

Tél : (242) 8149 89

Fax : (242) 81 49 89

c) SNPC

BP 188 BRAZZAVILLE
République du Congo

Tel : (242) 81 09 64/81 40 77
Fax : (242) 81 04 92

Article 26 : Divers

Tous les avis et autres communications prévus au Contrat
seront donnés par écrit soit :

(i) par remise au représentant de la Partie au Comité de
Gestion :

Edition Spéciale N° 07 - 2006

(ii) par courrier recommandé avec demande d'avis de réception:

(iii) par télécopie adressée à la Partie qui doit être notifiée à
l'adresse appropriée indiquée ci-dessus.

Fait en trois (3) exemplaires à Brazzaville, le 22 mai 2006
Pour le CONGO,

Jean Baptiste TATI LOUTARD
Ministre d'Etat, Ministre des Hydrocarbures

Pour la SNPC.

Denis Auguste Marie GOKANA
Président Directeur Général

Pour PILATUS

Abbas Ibrahim YOUSEF
Gérant

PROCURATION

Je soussigné, Abbas Ibrahim YOUSEF, Gérant de la société
Pilatus F.nergy Congo, société à, responaahilité limitée, au
capital social de 1 000 000 Francs CFA, dont le siège social est
situé Avenue William Guynet, R.P : 1140, Brazzaville,

Donne pouvoir par la présente à Monsieur David BOURION,
domicilié Slc Fidafrica, 28 avenue du Général de Gaulle,
B.P : 1306, Pointe Noire, République du Congo,

A l'effet de parapher et/ou signer pour notre compte :l'accord
particulier afférent au permis Ngoki le contrat de partage de
production afférent au permis Ngoki : le contrat d'association
afférent au permis Ngoki :

et plus généralement, tout document nécessaire à ta finalisa-
tion des négociations avec les autorités congolaises afférentes
au permis Ngoki.

La présente procuration restera valable jusqu'à sa révocation.
Fait à Dubai , le 4 May 2006
Pour PILATUS ENERGY CONGO

Abbas Ibrahim YOUSSEF
Gérant

ANNEXE 1 - PROCÉDURE COMPTABLE
CHAPITRE 1 — RÈGLES GÉNÉRALES
Article 1: Objet

La présente Procédure Comptable constitue l'Annexe 1 au
Contrat de Partage de Production portant sur le Permis Ngoki
signé le. entre la République du Congo et le Contracteur,
dont elle fait partie intégrante.

Elle fixe les méthodes, règles et procédures comptables aux-
quelles le Contracteur est tenu de se conformer au titre de la
comptabilisation des opérations résultant de l'exécution du
Contrat, ainsi que les rapports, états, déclarations, docu-
ments, informations et renseignements comptables et finan-
ciers, périodiques ou non, qui doivent obligatoirement être
fournis au Congo en plus de ceux prévus par la réglementation
fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente Annexe ont la même signi-
fication que celle qui leur est donnée dans le Contrat, à moins
que le contexte ne confère clairement à ces termes une signifi-
cation différente. Pour les besoins de la présente Procédure
Comptable, le « Contracteur » peut en outre désigner chacune
Du 5 octobre 2006

des entités qui le constituent, notamment lorsqu'il s'agit des
droits ou obligations leur incombant à titre personnel.
Certains des droits et obligations du Contracteur peuvent être
exercés par l'intermédiaire de l'Opérateur, notamment lorsqu'il
s'agit d'opérations ou de comptes communs aux entités qui
constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente
Annexe et les dispositions du Contrat, ces dernières prévalent.

Article 2 : Comptabilisation des opérations
en devises

Conformément à l'Article 5.7 du Contrat, le Contracteur tient
sa comptabilité en langue française et en dollars des Etats-
Unis d'Amérique (US $).

L'enregistrement initial des dépenses ou recettes réalisées en
monnaies, y compris le Franc CFA, autres que le US $ dans le
cadre des Travaux Pétroliers sera effectué en US $ à titre pro-
visoire sur la base des taux de change prévalant dans la pério-
de et calculés conformément aux méthodes habituelles du
Contracteur.

La différence de change constatée entre l'enregistrement initial
et le montant résultant de l'application du taux de change en
vigueur lors du règlement ou de l'encaissement est imputée
aux mêmes comptes de Coûts Pétroliers que ceux qui ont été
utilisés pour l'enregistrement initial.

Le Contracteur fera parvenir au Congo, avec les états trimes-
triels prévus au Chapitre VII, un relevé des taux de change uti-
lisés dans la période, tels que cotés par le «Wall Street
Journah.

Il est de l'intention des Parties qu'à l'occasion de la conversion
de devises, de la comptabilisation en US $ de montants en
monnaies, y compris le franc CFA, autres que le US $ et de
toutes autres opérations de change relatives aux Travaux
Pétroliers, le Contracteur ne réalise ni gain, ni porte qui ne soit
porté(e) aux comptes de Coûts Pétroliers.

Article 3 : Tenue des comptes

Le Contracteur tiendra une comptabilité (ci-après la
+ Comptabilité ») des Coûts Pétroliers permettant de distinguer
les Travaux Pétroliers régis par le Contrat de ses autres activi-
tés éventuellement exercées au Congo. La Comptabilité cor-
respond à la comptabilité analytique du Contracteur ou à des
états de suivi et de synthèse relatifs aux Travaux Pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi
que l'original des pièces justificatives, contrats, factures et au-
tres documents relatifs à la Comptabilité sont conservés au
Congo. Les registres, comptes, livres et états comptables, ainsi
que les originaux des contrats, factures et autres documents
justificatifs se rapportant aux Coûts Pétroliers doivent être
présentés à toute demande du Congo suivant les dispositions
du Contrat.

Tous les rapports, états, documents que le Contracteur est
tenu de fournir au Congo soit en vertu de la réglementation en
vigueur, soit en application du Contrat, doivent comporter tous
les renseignements, informations et indications utiles au suivi
du Contrat dans les conditions, formes et délais indiqués au
Chapitre VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être conformes aux
modèles établis, le cas échéant, par le Congo après consulta-
tion du Contracteur.
CHAPITRE II — COMPTABILITÉ GÉNÉRALE
Article 4 : Principes

1 - La comptabilité générale enregistrant les activités des enti-

Journal Officiel de la République du Congo

83

tés constituant le Contracteur, exercées dans le cadre du
Contrat doit être conforme aux règles, principes et méthodes
du plan comptable général des entreprises en vigueur au
Congo (Plan Comptable OHADA).

Toutefois. lesdites entités ont la faculté d'appliquer les règles
et pratiques comptables généralement admises dans l'indus-
trie pétrolière dans la mesure où elles ne sont pas contraires
au Plan Comptable OHADA.

Il - Les réalisations au titre des Travaux Pétroliers sont impu-
tées au débit ou au crédit des comptes de Coûts Pétroliers dès
que les charges ou produits correspondants sont dus ou
acquis.

Les charges et produits peuvent donc comprendre des imputa-
tions des sommes déjà payées ou encaissées et des sommes
facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des pro-
duits à recevoir, c'est-à-dire des dettes ou créances certaines,
non encore facturées et calculées sur. la base des éléments
d'estimation disponibles. Le Contracteur doit faire en sorte que
toute imputation provisionnelle soit régularisée dans les plus
brefs délais par la comptabilisation de la dépense ou de la
recette exacte.

Article 5 : Le bilan

1- La comptabilité générale doit refléter fidèlement la situation
patrimoniale du Contracteur, aussi bien active que passive, et
permettre l'établissement d'un bilan annuel suffisamment
détaillé pour que le Congo puisse suivre l'évolution de chaque
élément de l'actif et du passif et apprécier la situation financiè-
re du Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opéra-
tions, le résultat desdites opérations. Celui-ci est constitué par
la différence entre les valeurs de l'actif net qui y est affecté à la
clôture et à l'ouverture de l'Année Civile, diminuée des supplé-
ments d'apports correspondant à des biens ou espèces nouvel-
lement affectés aux dites opérations, et augmenté des prélève-
ments correspondant aux retraits, par le Contracteur, de biens
ou d'espèces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total
formé, au passif, par les créances des tiers et des Sociétés
Affilées du Contracteur, les amortissements et provisions
autorisés et justifiés,

Il — Les biens appartenant au Congo, en application des sti-
pulations de l'Article 13 du Contrat, sont enregistrés dans la
Comptabilité permettant de faire ressortir clairement leur sta-
tut juridique et leur valeur d'acquisition, de construction ou de
fabrication.

Chaque entité constituant le Contracteur est responsable de la
tenue de ses propres registres comptables et doit respecter ses
obligations légales et fiscales en la matière.

Article 6 : Comptes de charges

1 - Peuvent être portés au débit des comptes de charges et per-
tes par nature toutes les charges, pertes et frais, qu'ils soient
justifés et nécessités par les besoins des Travaux Pétroliers, et
qu'ils incombent effectivement au Contracteur, à l'exclusion de
ceux dont l'imputation n'est pas autorisée par les stipulations
du Contrat.

Il - Les charges à payer et les produits à recevoir, c'est-à-dire
les dettes et les créances certaines mais non encore facturées,
payées ou encaissées, sont également prises en compte: ils
sont calculés sur la base d'éléments d'estimation disponibles.
Le Contracteur doit faire en sorte que toute inscription de cette
nature soit régularisée dans les plus brefs délais par la comp-
tabilisation de la charge ou du produit réel correspondant.
Article 7 : Comptes de produits et profits

Doivent être portés au crédit des comptes de produits et pro-
fits par nature, les produits de toute nature, liés aux Travaux
Pétroliers, qu'ils soient effectivement encaissés ou exigibles par
le Contracteur.

CHAPITRE Ill - LA COMPTABILITÉ
DES COÛTS PÉTROLIERS

A - ÉLÉMENTS DES COÛTS PÉTROLIERS
ET PRINCIPES DE RÉCUPÉRATION.

Article 8 : Éléments des coûts pétroliers

1 - Suivant les mêmes règles et principes que ceux visés aux
Articles 2 et 3 ci-dessus, le Contracteur tiendra, en permanen-
ce, une Comptabilité conformément à l'Article 3 faisant ressor-
tir le détail des dépenses effectivement payées ou encourues
par lui et donnant droit à sa récupération en application des
dispositions du Contrat et de la présente Annexe, les Coûts
Pétroliers récupérés par chaque entité composant le
Contracteur, au fur et à mesure de l'affectation de la produc-
tion destinée à cet effet, ainsi que les sommes venant en
déduction des Coûts Pétroliers. Les Coûts Pétroliers non récu-
pérés seront actualisés conformément aux dispositions de
l'Article 7.6 du Contrat et suivant les mécanismes décrits à la
section VIII ci-dessous.

Il - La comptabilité des Coûts Pétroliers doit être sincère et
exacte : elle est organisée et les comptes tenus et présentés de
manière que puissent être aisément regroupés et dégagés les
Coûts Pétroliers afférents, notamment aux dépenses :

- de travaux d'exploration,

- de travaux d'appréciation,

- de travaux de Développement,

- de travaux d'exploitation,

- de travaux d'abandon et de provisions constituées en vue
de leur réalisation. relatives aux activités connexes,
annexes ou accessoires, en distinguant chacune d'elles,

- d'évacuation des Hydrocarbures et de stockage.

En outre, les Coûts Pétroliers sont regroupés et présentés de
la manière prévue à l'Article 7.5 du Contrat afin de faciliter
leur recouvrement à partir du « Cost Oil ».

III — Pour chacune des activités ci-dessus, la comptabilité des
Coûts Pétroliers doit permettre de faire ressortir :

1) les dépenses relatives aux immobilisations corporelles,
notamment celles se rapportant à l'acquisition, la création, la
construction ou la réalisation :

- de terrains,

- de bâtiments (ateliers, bureaux, magasins, logements, labo-
ratoires, etc.),

- d'installations de chargement et de stockage,

- de voies d'accès et ouvrages d'infrastructure générale,

- de moyens de transport des Hydrocarbures (canalisation
d'évacuation, bateaux-citernes, etc.), - d'équipements géné-
raux,

- d'équipements et installations spécifiques,

- de véhicules de transport et engins de génie civil,

- de matériel et outillage (dont la durée normale d'utilisation
est supérieure à une année), - de forages productifs,

- d'installations industrielles de production et de traitement
des hydrocarbures,

- d'autres immobilisations corporelles.

2) les dépenses relatives aux immobilisations incorporelles,
notamment celles se rapportant :

- aux travaux de terrain de géologie et de géophysique, de
laboratoire, études, sismique, retraitement, aux forages
d'exploration, etc.

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006
- aux autres immobilisations incorporelles.

3) les dépenses relatives aux matériels et matières consomma-
bles y compris la redevance minière proportionnelle calculée
sur les hydrocarbures liquides consommées par le Contracteur
au cours des travaux pétroliers conformément à l'Article 11.1
du Contrat.

4) les dépenses opérationnelles de fonctionnement. Il s'agit des
dépenses de toute nature non prises en compte aux paragra-
phes III, 1) à 3) ci-dessus, et liées directement à l'étude, la
conduite et l'exécution des Travaux Pétroliers.

les dépenses non opérationnelles de fonctionnement. Il s'agit
de dépenses supportées par le Contracteur, liées aux Travaux
Pétroliers et se rapportant à la direction et à la gestion admi-
nistratives desdites opérations.

les dépenses contractuelles, notamment les frais d'audit, de
formation et des projets sociaux.

IV - Par ailleurs, la Comptabilité des Coûts Pétroliers doit faire
ressortir, pour chacune des catégories de dépenses énumérées
ou définies aux paragraphes III, 1) à 5) précédents, les dépen-
ses effectuées au profit :

1) de l'Opérateur, pour les biens et services qu'il a fournis lui-
même ;

2) des entités constituant le Contracteur, pour les biens et ser-
vices qu'elles ont fournis elles- mêmes ;

3) des Sociétés Affiliées ;
4) des tiers.

V - La Comptabilité des Coûts Pétroliers doit permettre de faire
ressortir :

1) le montant total des Coûts Pétroliers payés ou encourus par
le Contracteur pour l'exécution des opérations du Contrat ;

2) le montant total des Coûts Pétroliers récupérés :

8) les montants venant en diminution des Coûts Pétroliers et
la nature des opérations auxquelles se rapportent ces mon-
tants :

4) le montant des Coûts Pétroliers restant à récupérer.

VI - La Comptabilité des Coûts Pétroliers enregistre, au débit,
toutes les dépenses effectivement payées ou encourues se rap-
portant directement, en application du Contrat et des stipula-
tions de la présente Annexe, aux Travaux Pétroliers, et consi-
dérées comme imputables aux Coûts Pétroliers.

Ces dépenses effectivement payées ou encourues doivent, à la
fois :

1) être nécessaires à la réalisation des Travaux Pétroliers
conformément aux usages de l'industrie pétrolière,

2) être justifiées et appuyées de pièces et documents justifica-
tifs permettant un contrôle et une vérification par le Congo.

VII - La Comptabilité des Coûts Pétroliers enregistre, au crédit,
le montant des Coûts Pétroliers récupérés, au fur et à mesure
que cette récupération est opérée, ainsi que, au fur et à mesu-
re de leur encaissement, les recettes et produits de toute natu-
re qui viennent en déduction des Coûts Pétroliers.

VIII — Aux fins de l'application de l'Article 7.6 du Contrat, les
Coûts Pétroliers non récupérés à la fin d'un Trimestre donné
et imputés aux comptes des Coûts Pétroliers sont actualisés.

Cette actualisation ne s'applique pas aux coûts des Travaux

Du 5 octobre 2006

d'Abandon, ni au fonds d'emprunts effectués auprès des tiers
pour le financement des Travaux Pétroliers. En conséquence,
cette indexation ne portera que sur les financements réalisés
en fonds propres, y compris les avances en capital faites par
les Sociétés Affiliées des entités du Contracteur.

Article 9 : Principes de récupération

Dès le démarrage de la production d'Hydrocarbures, sur l'un
des permis d'exploitation de la Zone de Permis, chaque entité
constituant le Contracteur commencera à récupérer sa part
des Coûts Pétroliers relatifs à la Zone de Permis correspondan-
te selon les dispositions de l'Article 7 du Contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des catégories
ci-après :

1 - Coûts Pétroliers au titre des Travaux d'Exploitation ;

2 - Coûts Pétroliers au titre des Travaux d'Evaluation et de
Développement ;

3 - Coûts Pétroliers au titre des Travaux d'Exploration et
d'Appréciation ;

4 - Coûts Pétroliers décidées pour la couverture des coûts des
Travaux d'Abandon.

Aux fins de ce paragraphe, les Coûts Pétroliers représentant
des dépenses encourues avant la date d'entrée en vigueur du
Contrat seront re-classifiées dans les catégories applicables
aux opérations menées.

À l'intérieur de chaque catégorie, les Coûts Pétroliers seront
récupérés suivant le principe « First-in, First-out » ; les Coûts
Pétroliers les plus anciens sont réputés récupérés ou récupé-
rables en premier.

B — BASES D'IMPUTATION
Article 10 : Principes d'imputation

Les principes d'imputation et les méthodes analytiques habi-
tuelles du Contracteur en matière de répartition et de reverse-
ment doivent être appliquées de façon homogène, équitable et
non discriminatoire à l'ensemble de ses activités.

Le Contracteur soumettra au Comité de Gestion toute modifi-
cation substantielle qu'il pourrait être conduit à apporter à ces
principes et méthodes et lui en commentera les effets.

Article 11 : Débits des comptes des coûts pétroliers

Sont imputés au débit des comptes matérialisant les Coûts
Pétroliers, les dépenses, charges et coûts ci-après.

Les imputations correspondantes sont effectuées selon les
méthodes et procédures habituelles de la comptabilité analy-
tique du Contracteur :

- imputation directe pour toutes les dépenses encourues au
titre des Travaux Pétroliers dont la comptabilisation peut
être opérée immédiatement dans les comptes des Coûts
Pétroliers : acquisition d'équipements, d'installations,
matériels et matières consommables, prestations de servi-
ces rendus par des tiers extérieurs, les Sociétés Affiliées du
Contracteur, etc.

- imputation indirecte pour les dépenses et coûts encourus
au titre des Travaux Pétroliers dont la comptabilisation
dans les comptes de Coûts Pétroliers relève de taux d'oeuv-
re internes et des échelles de répartition : ces dépenses et
coûts correspondent notamment aux prestations des
départements et services fonctionnels ou opérationnels du
Contracteur et aux charges de fonctionnement non opéra-
tionnelles.

Journal Officiel de la République du Congo

85
Article 12 : Acquisition d'immobilisations et de biens corporels

1) Les actifs corporels construits, fabriqués. créés ou réalisés
par le Contracteur dans le cadre des Travaux Pétroliers et
effectivement affectés à ces Travaux Pétroliers sont comptabi-
lisés au prix de revient de construction, de fabrication, de créa-
tion ou de réalisation. Il convient de noter que certaines opéra-
tions de gros entretien devront figurer dans les actifs, confor-
mément aux pratiques habituelles du Contracteur, et être
comptabilisées comme indiqué ci-dessus.

2) Les équipements, matériels et matières consommables
nécessités par les Travaux Pétroliers et autres que ceux visés
ci-dessus sont :

a) soit acquis pour utilisation immédiate, sous réserve des
délais d'acheminement et, si nécessaire, d'entreposage tempo-
raire par le Contracteur (sans, toutefois, qu'ils aient été assi-
milés à ses propres stocks). Ces équipements, matériels et
matières consommables acquis par le Contracteur sont valori-
sés pour imputation aux Coûts Pétroliers, à leur prix rendu à
pied d'oeuvre (prix rendu Congo).

Le prix rendu Congo comprend les éléments suivants, imputés
selon les méthodes analytiques du Contracteur.

1- le prix d'achat après ristournes et rabais,

2 - les frais de transport, d'assurance, de transit, de manuten-
tion et de douane (et autres impôts et taxes éventuels) depuis
le magasin du vendeur jusqu'à celui du Contracteur ou jus-
qu'au lieu d'utilisation, selon le cas,

3-et, lorsqu'il y a lieu, les frais de fonctionnement du maga-
sin du Contracteur incluant l'amortissement des bâtiments
calculés conformément au paragraphe 5), b) du présent
Article, le coût de gestion du magasin, les frais des services
d'approvisionnement locaux et, le cas échéant, hors Congo.

b) soit fournis par une des entités composant le Contracteur à
partir de ses propres stocks.

1 — Les équipements et matériels neufs, ainsi que les matiè-
res consommables, fournis par une des entités constituant le
Contracteur à partir de ses propres stocks ou de ceux de ses
autres activités sont valorisés, pour imputation, au dernier
prix de revient moyen pondéré, calculé conformément aux
dispositions du paragraphe 2), a ci-dessus.

2 — Les matériels et équipements amortissables déjà utilisés
fournis par une des entités constituant le Contracteur à partir
de ses propres stocks ou de ceux de ses autres activités, y
compris celles de ses Sociétés Affiliées, sont valorisés, pour
imputation aux Coûts Pétroliers, d'après le barème ci-après :

i — Matériel neuf (Etat « A ») : Matériel neuf qui n'a jamais été
utilisé : 100% (cent pour cent) du coût net correspondant au
dernier prix de revient moyen pondéré, calculé conformément
aux dispositions du paragraphe 2), a ci-dessus.

ii - Matériel en bon état (Etat « B +) : Matériel d'occasion en bon
état et encore utilisable dans sa destination initiale sans répa-
ration : 75% (soixante quinze pour cent) du coût net du maté-
riel neuf tel que défini ci-dessus.

li - Autre matériel usagé (Etat « C ») : Matériel encore utilisa-
ble dans sa destination initiale, mais seulement après répara-
tion et remise en état : 50% (cinquante pour cent) du coût net
du matériel neuf tel que défini ci-dessus.

iv - Matériel en mauvais état (Etat « D :) : Matériel non utilisa-
ble dans sa destination initiale, mais qui est utilisable pour
d'autres services : 25% (vingt-cinq pour cent} du coût net du
matériel neuf tel que défini ci-dessus.

v Ferrailles et rebuts (Etat + E ») : Matériel hors d'usage et irré-

86
parable : prix courant des rebuts.

La valeur des équipements et matériels fournis par une des
entités constituant le Contracteur à partir de stocks apparte-
nant à une association extérieure aux Travaux Pétroliers est
déterminée selon les dispositions contractuelles régissant ladi-
te association.

3) L'Opérateur ne garantit pas la qualité du matériel neuf visé
ci-dessus au-delà de ce que fait le fabriquant ou le revendeur
du matériel concerné. En cas de matériel neuf défectueux, le
Contracteur fait diligence pour obtenir remboursement ou
compensation de la part du fabriquant ou du revendeur ;
cependant le crédit correspondant n'est passé en écriture qu'à
la réception du remboursement ou de la compensation :

4) En cas de défectuosité du matériel usagé visé ci-dessus, le
Contracteur crédite le compte des Coûts Pétroliers des sommes
qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations
appartenant en propre au Contracteur.

Les matériels, équipements et installations appartenant en
propre au Contracteur et utilisés à titre temporaire pour les
besoins des Travaux Pétroliers, sont imputés aux Coûts
Pétroliers pour un montant de location couvrant notamment :

a) l'entretien et les réparations,

b) une quote-part, proportionnelle au temps d'utilisation pour
les Travaux Pétroliers selon les règles de la comptabilité analy-
tique du Contracteur de l'investissement et de la rémunération
du capital investi.

c) les dépenses de transport et de fonctionnement et toutes
autres dépenses non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts
dus, notamment, à une immobilisation ou à une inutilisation
anormales desdits équipements et installations dans le cadre
des activités du Contracteur autres que les Travaux Pétroliers.

En tout état de cause, les coûts imputés aux Coûts Pétroliers
pour l'utilisation de ces équipements et installations ne doi-
vent pas excéder ceux qui seraient normalement pratiqués au
Congo par des entreprises tierces à des conditions de qualité
et de disponibilité similaires.

6) Les actifs corporels ainsi que les équipements, matériels et
matières consommables acquis pour les besoins des Travaux
Pétroliers deviennent la propriété du Congo dans les condi-
tions prévues à l'Article 13 du Contrat.

Article 13 : Dépenses opérationnelles

Les dépenses opérationnelles sont imputées aux Coûts
Pétroliers au prix de revient pour le Contracteur des presta-
tions ou charges qu'elles concernent, tel que ce prix ressort
des comptes de celui-ci et tel qu'il est déterminé en application
des dispositions de la présente Annexe, Ces dépenses com-
prennent, notamment :

1) Les impôts, droits et taxes payés au Congo.

La Redevance et l'impôt sur les sociétés mentionnés à l'Article
11 du Contrat ne sont pas imputables aux Coûts Pétroliers, à
l'exception de la redevance minière proportionnelle calculée
sur les Hydrocarbures Liquides consommés par le Contracteur
au cours des Travaux Pétroliers.

2) Les dépenses de personnel et d'environnement du person-
nel.

a) Principes.

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006

Dans la mesure où elles correspondent à un travail et à des
effectifs, et où elles ne sont pas excessives en égard à l'impor-
tance des responsabilités exercées, au travail effectué et aux
pratiques habituelles, ces dépenses couvrent tous les paie-
ments effectués ou charges encourues à l'occasion de l'utilisa-
tion et l'environnement du personnel travaillant au Congo
pour la conduite et l'exécution des Travaux Pétroliers ou pour
leur supervision. Ce personnel comprend les personnes recru-
tées localement par le Contracteur et celles mises à la disposi-
tion de celui-ci par ses Sociétés Affiliées ou des tiers.

b) Éléments.

Les dépenses de personnel et d'environnement comprennent,
d'une part, toutes les sommes payées ou remboursées ou
encourues au titre du personnel visé ci-dessus, en vertu des
textes légaux et réglementaires, des conventions collectives,
des contrats de travail et du règlement propre au Contracteur
et, d'autre part, les dépenses payées ou encourues pour l'envi-
ronnement de ce personnel, notamment :

1 - salaires et appointements d'activité ou de congé, heures
supplémentaires, primes et autres indemnités suivant les
réglementations internes en vigueur :

2 - charges patronales y afférentes résultant des textes légaux
et réglementaires, des conventions collectives et des conditions
d'emploi, y compris le coût des pensions et retraite :

3 - dépenses payées ou encourues pour l'environnement du
personnel : celles-ci représentent, notamment :

i) les dépenses d'assistance médicale et hospitalière, d'assu-
rance sociale et toutes les autres dépenses sociales particuliè-
res au Contracteur, notamment liées à la scolarité au Congo
des enfants de son personnel et aux oeuvres sociales, suivant
les réglementations internes en vigueur,

ii) les dépenses de transport des employés, de leur famille et de
leurs effets personnels, lorsque la prise en charge de ces
dépenses par l'employeur est prévue par le contrat de travail,

iii) les plans de préretraite et de réduction de personnel en pro-
portion de la durée de l'affectation dudit personnel aux
Travaux Pétroliers,

iv) les dépenses de logement du personnel, y compris les pres-
tations y afférentes, lorsque leur prise en charge par l'em-
ployeur est prévue par le contrat de travail (eau, gaz. électrici-
té, téléphone),

v) les indemnités payées ou encourues à l'occasion de l'instal-
lation et du départ des salariés,

vi) les dépenses afférentes au personnel administratif rendant
les services suivants : gestion et recrutement du personnel
local, gestion du personnel expatrié, formation professionnelle,
entretien et fonctionnement des bureaux et logement, lorsque
ces dépenses ne sont pas incluses dans les frais généraux ou
sous d’autres rubriques,

vii) les frais de location des bureaux ou leur coût d'occupation,
les frais des services administratifs collectifs (secrétariat,
mobilier, fournitures de bureau, informatique, télécommunica-
tions, etc.)

les frais de formation assurée par le Contracteur au Congo ou
à l'étranger par son personnel ou par des tiers.

c<) Conditions d'imputation.
Les dépenses de personnel correspondent :

1 - soit à des dépenses directes imputées directement au
compte des Coûts Pétroliers correspondant,
Du 5 octobre 2006

2 — soit à des dépenses indirectes ou communes imputées au
compte des Coûts Pétroliers à partir des données de la comp-
tabilité analytique et déterminées au prorata du temps consa-
cré aux Travaux Pétroliers.

Les imputations des dépenses de personnel sont effectuées
pour des montants réels ou pour des montants provisionnels
ou forfaitaires et excluent toute duplication de coûts.

3) Les dépenses payées ou encourues à raison des prestations
de services fournies par les Tiers, les entreprises constituant le
Contracteur ou les Sociétés Affiliées.

Ces dépenses comprennent :
1) Services extérieurs.

Les services rendus par les Tiers, y compris par les Parties,
sont imputés à leur prix de revient comptable pour le
Contracteur, c'est-à-dire au prix facturé par les fournisseurs,
y compris tous droits, taxes et charges annexes éventuels ; les
prix de revient sont diminués de tous rabais, remises, ristour-
nes et escomptes obtenus par le Contracteur, soit directement,
soit indirectement.

ii) - Services des Sociétés Affiliées.
a) — Services spécifiques

Sous réserve des dispositions de l'Article 3.6 du Contrat, le
Contracteur peut demander à toute Société Affiliée de fournir
des services professionnels, techniques ou autres spécifiques
qui ont été inclus dans le Programme de Travaux et dans le
Budget et qui ne sont pas couverts par les honoraires pour les
services mentionnés sous le sous paragraphe b) ci-après.

Le coût des services techniques et professionnels fournis par
les employés de l'une quelconque des Sociétés Affiliées du
Contracteur, tant à l'intérieur qu'à l'extérieur du Congo, qui
consistent notamment en salaires, appointements, charges
salariales des employés qui fournissent ces services, en une
quote-part du coût des matériels, équipements et installations
qui sont mis à disposition à l'occasion de ces prestations, ainsi
que les frais généraux y afférents ; ces coûts sont déterminés
selon les méthodes habituelles en coûts complets des Sociétés
Affiliées sur la base de facturations justifiées par des relevés
d'unités d'oeuvre (les unités d'oeuvre utilisées pour évaluer et
facturer l'assistance technique correspondent à des temps
agents et des unités de compte spécifiques en ce qui concerne
certaines prestations : de manière générale, ces unités d'oeuv-
re sont imputées par saisie individuelle après validation hié-
rarchique).

Les imputations couvriront les services fournis notamment
dans les domaines suivants :

ingénierie, géologie, géophysique, forage et production, gise-
ment et étude des réservoirs, études économiques. rédaction,
comptabilité, finance montage et gestion des financements,
trésorerie, fiscalité, droit, relations avec le personnel et forma-
tion, gestion, direction, traitement de données et achats,
transit, contrats techniques, dessin.

b)- Services, conseils et assistance techniques généraux.

Le Contracteur passera des honoraires pour services au débit
des comptes au titre des coûts de services, conseils et assis-
tance techniques généraux, y compris une contribution au
paiement du coût des Travaux de Recherche et des Travaux de
Développement, à des taux calculés pour récupérer les coûts
effectifs (sans profit) de tous les services, conseils et assistan-
ce techniques généraux mis à la disposition du Contracteur en
vertu de tout contrat de services passé entre l'Opérateur et
toute Société Affliée, relatif aux Travaux Pétroliers ; un exem-
plaire du contrat et de toutes les modifications apportées à
celui-ci sera mis à la disposition du Congo.

Journal Officiel de la République du Congo

87

Les montants passés au débit des comptes en vertu des sous
paragraphes a) et b) du présent paragraphe seront calculés
conformément à la pratique comptable habituelle utilisée dans
l'industrie pétrolière et n'excéderont pas ceux pratiqués par
d'autres sociétés opératrices dans la région et dans des condi-
tions similaires.

iii)- Utilisation d'équipement et du matériel du Contracteur.

Lorsque le Contracteur utilise, pour les Travaux Pétroliers, du
matériel, des équipements ou des installations qui sont la pro-
priété exclusive d'une entité constituant le Contracteur, il
impute aux Coûts Pétroliers, au prorata du temps d'utilisation,
la charge correspondante, déterminée selon ses méthodes
habituelles et selon les principes définis au paragraphe ii), ci-
dessus. Cette charge comprend, notamment, une quote-part :

1- de l'amortissement annuel calculé sur le “prix rendu Congo”
d'origine défini à l'Article 12 ci-dessus ;

2- du coût de la mise en oeuvre, des assurances, de l'entretien
courant, du financement et des révisions périodiques.

3- Les frais de stockage

Les frais de stockage et de manutention (frais de personnel et
frais de fonctionnement des services) sont imputés aux Coûts
Pétroliers au prorata de la valeur de sortie de biens enregistrée.

4- Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de transport
de personnel, de matériel ou D'équipements destinés et affec-
tés aux Travaux Pétroliers et qui ne sont pas déjà couvertes
par les paragraphes ci-dessus ou qui ne sont pas intégrées
dans les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la remise en état des biens
à la suite d'avaries ou de pertes résultant d'incendies, inonda-
tions, tempêtes, vols, accidents ou tout autre cause, sont
imputées selon les principes définis dans la présente Annexe,
sous réserve des dispositions de l'Article 3.7 du Contrat.

Les sommes recouvrées auprès des compagnies d'assurances
pour ces avaries et pertes sont créditées aux comptes de Coûts
Pétroliers.

Les dépenses de cette nature supérieures à un million
(1.000.000) de US $ seront portées à la connaissance du
Comité de Gestion.

5) Les frais courants d'exploitation du matériel et les dépenses
de maintenance

Les frais courants d'exploitation du matériel, des équipements
et des installations affectés aux Travaux Pétroliers sont impu-
tées aux Coûts Pétroliers à leur prix de revient pour les char-
ges en imputation directe et sur la base des taux standard ou
des échelles de répartition en vigueur du Contracteur pour les
charges en imputation indirecte.

Les dépenses de maintenance (entretien courant et gros entre-
tien) du matériel, des équipements et des installations affectés
aux Travaux Pétroliers sont imputées aux Coûts Pétroliers au
prix de revient.

6) Les primes d'assurances et dépenses liées au règlement des
sinistres.

Sont imputées aux Coûts Pétroliers :
a) les primes, commissions, frais, taxes et impôts relatifs aux

assurances (qu'il soient attribuables à une assurance effective-
ment acquise d'un tiers assureur, ou qu'ils soient, dans le cas

88

d'auto-assurance fourni par l'Opérateur, une somme équiva-
lente au coût de primes raisonnablement procurables de sour-
ces tiers) obtenus pour couvrir les travaux pétroliers selon les
normes de l'industrie ou comme exigé par le Contrat, y com-
pris les hydrocarbures extraits, le personnel, les biens et l'é-
quipement affectés aux travaux pétroliers, et la responsabilité
civile du Contracteur à l'égard des tiers dans le cadre desdits
travaux.

b) les dépenses supportées par le Contracteur lors d'un sinis-
tre survenu dans le cadre des Travaux Pétroliers, celles sup-
portées en règlement de toutes pertes, réclamations, domma-
ges et autres dépenses annexes, non couverts par les assuran-
ces souscrites ;

c) les dépenses payées en règlement de pertes, réclamations,
dommages ou actions judiciaires, non couvertes par une assu-
rance et pour lesquelles le Contracteur n'est pas tenu de sous-
crire une assurance. Les sommes recouvrées auprès des assu-
rances au titre des polices et garanties sont comptabilisées
conformément à l'Article 16, 2), d) ci-après ;

7) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux
frais de procédure, d'enquête et de règlement des litiges et
réclamations (demandes de remboursement ou compensation),
qui surviennent à l'occasion des Travaux Pétroliers ou qui sont
nécessaires pour protéger ou recouvrer les biens, y compris.
notamment, les honoraires d'avocats ou d'experts, les frais
juridiques, les frais d'enquête ou d'obtention de la preuve,
ainsi que les sommes versées à titre de règlement transaction-
nel ou de liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du
Contracteur ou par des Sociétés Affiliées, une rémunération,
correspondant au temps et aux coûts réellement supportés,
est incluse dans les Coûts Pétroliers. Le prix ainsi imputé pour
les services rendus par les Sociétés Affiliés ne devra pas être
supérieur à celui qui aurait été payé à des tiers pour des ser-
vices identiques ou analogues, en termes de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres charges
financières, encourues par le Contracteur, y compris auprès
des sociétés affiliées au titre des dettes, emprunts et autres
moyens de financement liés aux Travaux Pétroliers sont impu-
tés aux Coûts Pétroliers.

Ces règles d'imputation sont applicables aux intérêts, agios et
charges financières encourus sur la Zone de Permis conformé-
ment aux dispositions de l'article 46 du Code des
Hydrocarbures.

9) Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réali-
sées liées aux emprunts et dettes du Contracteur.

Cependant, le Contracteur ne saurait être garanti contre les
risques de change ou manques à gagner liés à l'origine des
capitaux propres investis et à l'autofinancement, et les pertes
éventuellement subies de ce fait ne peuvent, en aucun cas, être
considérées comme des Coûts Pétroliers : elles ne peuvent, par
conséquent, être inscrites au compte des Coûts Pétroliers, ni
donner droit à récupération. Il en est de même des primes et
frais d'assurances que le Contracteur viendrait à contracter
pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rappor-
tant aux Travaux Pétroliers et traitées directement en monnaie
autre que le dollar américain sont également imputables aux
Coûts Pétroliers.

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006
10}- Coûts des travaux d'Abandon

Les coûts de Travaux d'Abandon seront récupérables confor-
mément aux Articles 7.5 et 5.5 du Contrat. Ces coûts seront
établis et remboursés comme suit :

- le Contracteur soumettra au Comité d'évaluation des provi-
sions pour abandon un budget des coûts de Travaux
d'Abandon, notamment lorsque soixante quinze pour cent
(75%) des réserves estimées sont produites. A cet effet, le
Contracteur soumettra à l'approbation du Comité de
Gestion, et après avis du comité d'évaluation des provisions
pour travaux d'abandon, pour chaque Permis
d'Exploitation, une estimation des coûts des Travaux
d'Abandon, ainsi qu'une proposition pour la récupération
de ces coûts basée sur la productivité des puits, le compor-
tement des réservoirs et le Travaux d'Exploitation anticipés.

- sont imputés aux Coûts Pétroliers les coûts des Travaux
d'Abandon établis sur la base de ladite estimation et calcu-
lés sur la base d'unités de production estimée, à partir d'un
Trimestre qui permettra au Contracteur de couvrir les
coûts de Travaux d'Abandon avec la part de Cost Oil qui
reste disponible compte tenu des coûts des Travaux
d'Exploitation prévisibles.

Les estimations susvisées pourront être révisées à tout
moment par le Comité de Gestion à la demande d'une des
Parties.

Article 14 : Autres dépenses

1) Les frais exposés à l'occasion des contrôles et vérifications
opérés par le Congo, conformément aux dispositions du
Contrat, sont inclus dans les Coûts Pétroliers.

2) Les dépenses raisonnablement engagées par le Contracteur
à l'occasion de la tenue des Comités de Gestion et des Comités
d'évaluation des provisions pour travaux d'abandon pour l'or-
ganisation des Comités de Gestion et Comités d'évaluation des
provisions pour travaux d'abandon et pour permettre au

Congo d'y participer.

3) Les dépenses survenues lors des négociations pour l'obten-
tion d'un Contrat de Partage de Production.

4) Les charges de fonctionnement non opérationnelles.

Il convient d'entendre par charges de fonctionnement non opé-
rationnelles, les charges encourues par le Contracteur au titre
de la direction et de la gestion administrative et financière des
activités dont il a la charge et correspondant :

a) d'une part, aux frais de fonctionnement de la direction et des
services administratifs et financiers du Contracteur au Congo,
que ces fonctions soient exercées directement par le
Contracteur ou par des Sociétés Affiliées. Une quote-part de
ces frais est imputable aux Coûts Pétroliers à leur prix de
revient suivant les méthodes en vigueur du Contracteur.

b) d'autre part, à l'Assistance Générale destinée à couvrir la
part équitable des frais de direction générale et administrative
du groupe de l'Opérateur. Cette Assistance Générale est impu-
table conformément à l'Article 13.3 ci-dessus. Cette assistan-
ce est imputable aux coûts pétroliers par application des taux
suivants :

i) Pour des dépenses encourus en relation aux travaux d'explo-
ration, une charge de frais généraux calculée à deux pour cent
(2%) des frais d'exploration, et

äi) Pour des dépenses encourus en relation aux travaux d'ex-
ploitation, une charge de frais généraux calculée à un pour
cent et demi (1,5%) des frais de développement et de produc-
tion.

Du 5 octobre 2006

5) Les autres dépenses, y compris les dépenses payées ou
encourues à raison du transport des Hydrocarbures jus-
qu'au(x) point(s) d'enlèvement sont inclues dans les Coûts
Pétroliers. Il s'agit de toutes les dépenses effectuées ou pertes
subies liées à l'exécution des Travaux Pétroliers conformément
aux usages de l'Industrie Pétrolière et dont l'imputation aux
Coûts Pétroliers n'est pas exclue par les stipulations du
contrat ou de la présente Annexe.

6) Le Contracteur peut imputer aux Coûts Pétroliers toutes
autres dépenses qui n'ont pas été prises en compte dans les
stipulations des Articles 12 et 13 ci-dessus, dans la mesure où
ces dépenses sont engagées par le Contracteur pour l'exécu-

Journal Officiel de la République du Congo

tion des Travaux Pétroliers conformément aux usages de |

l'Industrie Pétrolière. Ces dépenses comprennent notamment
les dépenses afférentes à toute urgence concernant la sécurité
des personnes et des biens dans le cadre des Travaux
Pétroliers.

7) Les dépenses liées à la formation du personnel congolais.
Article 15 : Coûts non récupérables

Les paiements effectués en règlements de frais, charges ou
dépenses exclues par les stipulations du Contrat ou de la pré-
sente Annexe ne sont pas pris en compte et ne peuvent donc
donner lieu à récupération.

Ces frais, charges et dépenses comprennent notamment :
1) les coûts et dépenses non liés aux Travaux Pétroliers :

2) la redevance due au Congo conformément à l'Article 11.1 du
Contrat, à l'exception de la redevance minière proportionnelle
calculée sur les Hydrocarbures Liquides consommés par le
Contracteur au cours des Travaux Pétroliers.

3) l'impôt sur les Sociétés ;

4) les intérêts, agios et frais se rapportant aux emprunts non
destinés à financer les Travaux Pétroliers et aux emprunts
pour le financement de l'exploitation :

5) les intérêts relatifs aux prêts consentis par les Sociétés
Affiliées du Contracteur dans la mesure où ces intérêts excè-
dent la limite prévue aux deux premiers alinéas de l'Article
13.8 ci-dessus :

6) Les pertes de change qui constituent des manques à gagner
résultant de risques liés à l'origine des capitaux propres et de
l'autofinancement du Contracteur.

Article 16 : Crédit des comptes des coûts pétroliers

Pour chaque entité du Contracteur, doivent venir en déduction
des Coûts Pétroliers, notamment :

1) La valeur des quantités d'Hydrocarbures revenant au
Contracteur en application des stipulations de l'Article 7.2 du
Contrat, selon l'évaluation de l'Article 9 du Contrat.

2) Tous autres recettes, revenus, produits et profits liés aux
Travaux Pétroliers, notamment ceux provenant :

a) de la vente de substances connexes :

b) du transport et du stockage de produits appartenant aux
tiers dans les installations réalisées dans le cadre des Travaux
Pétroliers ;

c) de bénéfices de change réalisés sur les créances et les det-
tes du Contracteur dans les mêmes conditions que les imputa-
tions de même nature au titre de l'Article 15 ci-dessus :

d) des remboursements effectués par les assureurs, au titre
des avaries, pertes ou sinistres imputés aux Coûts Pétroliers :

89

e) de règlements transactionnels ou de liquidations, dans la
mesure où les dépenses y afférentes ont été imputées aux
Coûts Pétroliers ;

f) de cessions ou de location de biens acquis ou réalisés dans
le cadre des Travaux Pétroliers :

g) de la fourniture de prestations de services, dans la mesure
où les dépenses y afférentes ont été imputées aux Coûts
Pétroliers :

h) de rabais, remises et ristournes obtenus, s'ils n'ont pas été
imputés en déduction du prix de revient des biens auxquels ils
se rapportent.

Article 17: Disposition et utilisation des biens

1) Les matériels, équipements, installations et consommables
qui sont inutilisés ou inutilisables, sont retirés des Travaux
Pétroliers pour être, soit déclassés ou considérés comme ‘fer-
railles et rebuts”, soit rachetés par le Contracteur pour ses
besoins propres, soit vendus à des tiers ou à ses Sociétés
Affiliées.

2) En cas de cession de matériels aux entités constituant le
Contracteur ou à leurs Sociétés Affiliées, les prix sont détermi-
nés conformément aux dispositions de l'Article 12.2). b) de la
présente Annexe, ou, s'ils sont supérieurs à ceux résultant de
l'application dudit Article, convenus entre les Parties. Lorsque
l'utilisation de bien concerné dans les Travaux Pétroliers a été
temporaire et ne justifie pas les réductions de prix fixées à
l'Article susvisé, ledit bien est évalué de façon que les Coûts
Pétroliers soient débités d'une charge nette correspondant à la
valeur du service rendu.

3) Les ventes à des tiers de matériels, équipements, installa-
tions et consommables sont effectuées par le Contracteur au
prix du marché. Tous remboursements ou compensations
accordés à un acheteur pour un matériel défectueux sont débi-
tés au compte des Coûts Pétroliers dans la mesure et au
moment où ils sont effectivement payés par le Contracteur.

4) S'agissant de biens qui appartiennent au Congo en vertu des
stipulations de 1 ‘Article 13 du Contrat, le Contraeteur com-
muniquera au Comité de Gestion la liste des biens cédés
conformément au paragraphe 2 ci-dessus.

5) Les ventes ou retraits visés ci-dessus seront soumis au
Comité de Gestion qui en déterminera les modalités de réalisa-
tion.

6) Lorsque les Coûts Pétroliers restant à récupérer ne repré-
sentent plus que des dépenses d'exploitation, le produit de ces
ventes doit être versé au Congo ; le versement doit intervenir
dans les trente (30) jours suivant la date de l'encaissement du
prix par le Contracteur.

7) Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du
Contracteur pour des opérations non couvertes par le Contrat,
les redevances correspondantes sont calculées à des taux qui,
sauf accord du Congo, ne peuvent être calculés sur une base
inférieure aux prix de revient.

CHAPITRE IV — INVENTAIRE
Article 18 : Inventaire

Le Contracteur tiendra un inventaire permanent, en quantités
et en valeurs de tous les biens meubles et immeubles acquis
ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables ont
été constitués dans le cadre des Travaux Pétroliers, le
Contracteur procédera, à intervalles raisonnables, mais au
moins une fois par an, aux inventaires physiques, suivant ses
méthodes en vigueur d'inventaires tournants.

90

Si le Congo souhaite participer à une de ces opérations d'in-
ventaires tournants, il en informe l'Opérateur et la date en est
fixée d'un commun accord.

Le rapprochement de l'inventaire physique et de l'inventaire
comptable, tel qu'il résulte des comptes, sera fait par le
Contracteur. Un état détaillant les différences, en plus ou en
moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires aux
comptes dès la fin des opérations d'inventaires.

CHAPITRE V — PROGRAMMES DE TRAVAUX
ET BUDGETS ANNUELS

Article 19 : Règles Générales

Le Contracteur soumet au Comité de Gestion les Programmes
de Travaux et Budgets conformément à I ‘Article 5 du Contrat.
Ces Programmes de Travaux et Budgets correspondants, qui
seront, au besoin, expliqués et commentés par le Contracteur,
comporteront, notamment :

1) un état estimatif détaillé des coûts. par nature,
2) un état valorisé des investissements, par grandes catégories,

3) une estimation des variations des stocks des matériels et
matières consommables,

4) un état prévisionnel des productions et coûts de production,
par Zone de Permis et par champ.

Concernant la prévision de production de l'Année Civile sui-
vante, cet état présentera un plan de production détaillant, par
champ et par mois, les quantités d'Hydrocarbures Liquides,
dont la production est prévue. En tant que de besoin, le
Contracteur fera parvenir des états rectificatifs.

Article 20 : Présentation

Les Programmes de Travaux et Budgets sont découpés en
lignes budgétaires. Les lignes budgétaires sont ventilées, d'une
part, par Zone de Permis et par champ, et d'autre part, par
nature d'opérations : exploration, appréciation, développe-
ment, exploitation, transport, stockage, gros entretien, autres.

Article 21 : Suivi et contrôle

Les Programmes de Travaux et Budgets indiqueront, en outre,
les réalisations et les prévisions de clôture de l'Année Civile en
cours, et comporteront des explications sur les écarts signifi-
catifs entre prévisions et réalisatipns, par ligne budgétaire.
Sont considérés comme significatifs les écarts de plus de dix
pour cent ou d'un montant égal ou supérieur à un million de
dollars américains (US$ 1.000.000).

Dans les quarante-cinq premiers jours de l'Année, le
Contracteur fait parvenir au Congo la liste des comptes analy-
tiques constituant chaque ligne budgétaire, avec mise à jour
chaque trimestre, si nécessaire, de manière à permettre la
reconstitution des réalisations se rapportant aux lignes budgé-
taires des Programmes de Travaux et Budgets annuels
approuvés.

CHAPITRE VI - VÉRIFICATION DES COMPTES
Article 22 : Droit d'audit général
Le Congo peut vérifier la comptabilité des Coûts Pétroliers, soit
par ses propres agents, soit par l'intermédiaire d'un cabinet
international indépendant.
A cet effet, le Congo et le Contracteur s'informent mutuelle-

ment des périodes qui leur conviennent pour procéder à ces
vérifications, et les dates auxquelles celles-ci auront lieu sont

Journal Officiel de la République du Congo

Edition Spéciale N° 07 - 2006

arrêtées, autant que possible, d'un commun accord, dans la
limite des délais de prescription prévus à l'Article 5.6 du
Contrat.

Les sections de la compatibilité analytique du Contracteur qui
enregistrent des dépenses relatives à la fois aux Travaux
Pétroliers et à d'autres activités ne relevant pas du Contrat,
peuvent faire l'objet, au choix du Congo, soit d'une vérification
directe par ses propres agents, soit d'une vérification par l'in-
termédiaire du cabinet dont il utilise les services ou par l'inter-
médiaire des commissaires aux comptes du Contracteur
requis à cet effet, afin qu'ils puissent certifier que les disposi-
tions du Contrat et de la présente Annexe sont bien appliquées
et que les procédures comptables et financières du
Contracteur sont correctement suivies et appliquées sans dis-
crimination et de manière équitable aux diverses opérations
concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux
entités constituant le Contracteur, feront l'objet de la fournitu-
re à la demande du Congo d'un certificat du cabinet interna-
tional chargé de certifier les comptes des sociétés concernées.
Ce cabinet devra certifier que les frais imputés aux opérations
pétrolières ont été déterminés de manière équitable et non dis-
criminatoire. Les prestations d'assistance fournies par les
Sociétés Affiliées des entités constituant le Contracteur doivent
être certifiées, par ledit cabinet, comme ayant été facturées
sans élément de profit pour lesdites Sociétés Affiliées. Les frais
des commissaires aux comptes seront payés par le
Contracteur en tant que frais récupérables.

Les Coûts Pétroliers enregistrés au cours de toute Année Civile
seront considérés comme exacts et sincères, selon les disposi-
tions de l'Article 5.6 du Contrat. Le Congo peut procéder à une
nouvelle vérification des seules écritures concernées par toute
réserve écrite ainsi exprimée par le Congo et pour laquelle un

| désaccord subsiste après soumission au Comité de Gestion.

Ces comptes demeureront ouverts jusqu'à l'achèvement de la
nouvelle vérification et jusqu'à ce que le désaccord soit réglé
conformément à l'Article 5.6 du Contrat. Toutefois, le Congo
peut procéder à un contrôle fiscal inopiné auprès du
Contracteur.

CHAPITRE VII - ÉTATS DES RÉALISATIONS -
SITUATIONS - COMPTES-RENDUS

Article 23 : États obligatoires

Outre les états et informations prévus par ailleurs, le
Contracteur fera parvenir au Congo, dans les conditions, for-
mes et délais indiqués ci-après, le détail des opérations et tra-
vaux réalisés, tels qu'ils sont enregistrés dans les comptes,
documents, rapports et états tenus ou établis par lui et relatifs
aux Travaux Pétroliers.

Article 24 : État des travaux d'exploration

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fm du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre civil précédent, le détail et la nature
des travaux d'Exploration effectués sur la Zone contractuelle
et les dépenses s'y rapportant, en distinguant par Zone de
Permis, notamment, les travaux relatifs :

1) à la géologie, en distinguant entre géologie de terrain et géo-
logie de bureau et de laboratoire :

2) à la géophysique, par catégorie de travail (sismique, magné-
tomotrice, gravimétrie, interprétation, etc.) et par équipe :

3) aux forages d'exploration, par puits

4) aux forages d'appréciation, par puits :

Du 5 octobre 2006

5) aux voies d'accès, aux puits d'eau, et aux autres travaux
relatifs à l'emplacement du forage:

6) aux autres travaux d'exploration.

Article 25 : État des travaux de développement
et d'exploitation

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
Jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre civil précédent, le détail et la nature
des travaux de développement et d'exploitation effectués sur la
zone contractuelle et les dépenses s'y rapportant, en distin-
guant par Zone de Permis, notamment, les travaux relatifs :

- aux forages de développement, par champ et par campagne
de forage :

- aux installations spécifiques de production ;

- aux forages de production, par champ et par campagne de
forage :

- aux installations et moyens
Hydrocarbures Liquides par champ :

- aux installations de stockage des Hydrocarbures Liquides
par champ, après traitement primaire.

de transport des

Article 26 : État des variations des comptes
d'immobilisations et des stocks de matériel
et de matières consommables

Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notam-
ment, pour le Trimestre civil précédent, les acquisitions et
créations d'immobilisations, de matériels et de matières
consommables nécessaires aux Travaux Pétroliers, par champ
et par grandes catégories, ainsi que les sorties (cessions, per-
tes, destructions, mises hors service) de ces biens.

Article 27: État de production du mois

Cet état doit être envoyé au Congo conformément à l'Article 17
du Contrat au plus tard le 28ème jour de chaque mois.

Il indiquera, par Zone de Permis et par champ, les quantités
d'Hydrocarbures Liquides produites effectivement au cours du
mois précédent et la part de cette production revenant à cha-
cune des Parties, calculée sur des bases provisoires en appli-
cation des dispositions du Contrat.

Article 28 : État de la redevance

Cet état doit parvenir au Congo dans les soixante jours suivant
la fin de chacun des trois premiers Trimestres de l'Année Civile
et dans les quatre-vingt dix jours suivant la fin du quatrième
Trimestre. Il indiquera les quantités d'Hydrocarbures Liquides
enlevées au titre de la redevance minière proportionnelle, les
quantités d'Hydrocarbures Liquides consommées par le
Contracteur dans les Travaux Pétroliers au cours du Trimestre
civil, ainsi que les sommes payées par le Contracteur au titre
de la redevance sur ces dernières quantités.

Article 29 : État des quantités d'Hydrocarbures Liquides
transportées au cours du mois

Cet état doit parvenir au Congo au plus tard le 28€ jour de
chaque mois.

Il indiquera. par champ, les quantités d'Hydrocarbures
Liquides transportées au cours du mois précédent, entre le
champ et le point d'exploitation ou de livraison, ainsi que
l'identification des canalisations utilisées et le prix du
transport payé lorsque celui-ci est effectué par des tiers. L'état
indiquera, en outre, la répartition provisoire résultant de

Journal Officiel de la République du Congo o1

l'Article 27 ci-dessus entre les Parties des produits ainsi
transportés.

Article 30 : État des enlèvements du mois

Cet état doit parvenir au Congo au plus tard le 28€ jour de
chaque mois.

I indiquera, par champ, les quantités d'Hydrocarbures
Liquides effectivement enlevées pour exportation ou livraison
par chaque Partie ou remises à elle, au cours du mois précé-
dent. en application des stipulations du Contrat.

En outre, chaque entité constituant le Contracteur, fera parve-
nir au Congo, dans le même délai et pour son propre compte,
un état des quantités d'Hydrocarbures Liquides qu'elle a enle-
vées pour exportation ou livraison, en donnant toutes indica-
tions concernant chaque opération d'enlèvement ou de livrai-
son (acheteur, navire, prix, destination finale, etc.).

En annexe à cet état, seront jointes toutes autres informations
relatives aux ventes commerciales de chaque entité composant
le Contracteur, notamment les factures et les connaissements.
Article 31 : État de récupération des coûts pétroliers
Dans les soixante jours suivant la fin de chacun des trois pre-
miers Trimestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fin du quatrième Trimestre, le Contracteur fait
parvenir au Congo un état des réalisations présentant, pour le
Trimestre concerné, le détail du compte des Coûts Pétroliers
permettant, notamment, de faire ressortir pour chaque entité
composant le Contracteur.

1) les Coûts Pétroliers restant à récupérer à la fin du Trimestre
précédant le Trimestre concerné ;

2) les Coûts Pétroliers afférents aux activités du trimestre
concerné :

3) les Coûts Pétroliers récupérés au cours du Trimestre avec
indication, en quantités et en valeur, de la production affectée
à cet effet :

4) les sommes venues en diminution des Coûts Pétroliers au
cours du Trimestre concerné:

5) les Coûts Pétroliers restant à récupérer à la fin du Trimestre
concerné :

6) l'indice d'actualisation prévu à l'Article 7.6 du Contrat pour
le Trimestre concerné :

7) le relevé des taux de change tel que mentionné à l'Article 2
de la présente procédure.

Article 32 : Inventaire des stocks d'Hydrocarbures Liquides

Cet état doit parvenir au Congo au plus tard le 28e jour de
chaque mois.

Il indiquera, pour le mois précédent et par lieu de stockage :
1) les stocks du début du mois :

2) les entrées en stock au cours du mois :

3) les sorties de stock au cours du mois :

4) les stocks théoriques à la fin du mois :

5) les stocks mesurés à la fin du mois ;

6) l'explication des écarts éventuels.

Le Congo peut toutefois envisager un contrôle conjoint avec

92

l'Opérateur. Les dépenses y afférentes seront des coûts pétro-
liers hors frais d'audit.

Article 33 : État des biens meubles et immeubles
acquis, créés, loués ou fabriqués

Le Contracteur tiendra en permanence dans la Comptabilité
un état détaillé de tous les biens meubles et immeubles acquis,
crées, loués ou fabriqués pour les besoins des Travaux
Pétroliers, en distinguant ceux qui sont propriété du Congo en
vertu des stipulations de l'Article 13 du Contrat et les autres.

Cet état comporte la description et l'identification de chaque
bien, les dépenses s'y rapportant, le prix de revient et la date
d'acquisition. de création ou de fabrication, et, le cas échéant,
la date de fin d'affectation aux Travaux Pétroliers et le sort qui
lui est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le 90ème
jour de chaque Année Civile pour l'Année Civile précédente.

CHAPITRE VIII — DÉCLARATIONS
ET QUITUS FISCAUX

Article 34 : Déclarations fiscales

Chaque entité composant le Contracteur transmet au Congo
un exemplaire de toutes les déclarations qu'elle est tenue de
souscrire auprès des administrations fiscales congolaises
chargées de l'assiette des impôts, notamment celles relatives à
l'impôt sur les sociétés, accompagnées de toutes les annexes,
documents et justifications qui y sont joints.

Chaque entité constituant le Contracteur sera assujettie indi-
viduellement à l'impôt sur les sociétés conformément à l'Article
52 du Code des Hydrocarbures. Elle se conformera aux exigen-
ces des lois et règlements en vigueur, notamment le Code
Général des Impôts, en ce qui concerne le classement des
recettes, la détermination de l'assiette fiscale, la tenue et publi-
cation des livres et registres ainsi que la mise à la disposition
de ces livres et registres à l'administration fiscale congolaise
pour d'éventuels contrôles.

Chaque entité constituant le Contracteur préparera et dépose-
ra une déclaration de revenus couvrant son Impôt sur les
Société et la soumnettra au Congo avec toute la documentation
requise à titre de pièces justificatives de ses obligations en
matière d'impôt sur les sociétés.

Afin de permettre aux entités composant le Contracteur de
remplir leurs obligations de déclaration fiscale conformément
à l'Article 52 du Code des Hydrocarbures, le Congo détermine-
ra après consultation du Contracteur, la forme de ladite décla-
ration adaptée au Contrat de Partage de Production.

Il est entendu que le « tax oil » est compris dans la part totale
du profit oil revenant au Congo, tel que défini dans l'Article
1.33 du Contrat.

L'assiette taxable de chaque entité composant le Contracteur
est égale à la somme de ses ventes effectuées au titre du Cost
Oil et du Profit Oil de l'année, après déduction des dépenses
effectivement récupérées au titre Cost Oil par chaque entité
pendant l'année.

Ce « tax oil » est affecté au paiement de l'impôt sur les sociétés
dû par les entités composant le Contracteur au taux de 35 %.

Le Congo paiera et acquittera, au nom et pour le compte de
chaque entité, l'impôt sur les sociétés de l'entité, conformé-
ment à la législation en vigueur.

À réception de ces déclarations de revenus ainsi que des piè-
ces justificatives. le Congo fournira gratuitement à chaque
entité constituant le Contracteur les quittances officielles
accusant réception du paiement de l'impôts sur les sociétés

Journal Offciel de la République du Congo

Edition Spéciale N° 07 - 2006

émises au nom de chaque entité constituant le Contracteur
par les autorités fiscales compétentes du Congo. Les quitus fis-
caux seront émis dans un délai de 180 jours suivant la fin de
l'année civile précédente.

ANNEXE 2 — REGIME DOUANIER APPLICABLE
AUX IMPORTATIONS ET EXPORTATIONS

Conformément à l'Article 11.3 du Contrat, cette annexe 2 énu-
mère les catégories des biens qui sont soumis au régime doua-
nier applicable aux importations et aux exportations du
Contracteur.

1. MPORTATION

Conformément à l'Article 11 du Contrat, cette annexe énumè-
re les catégories des biens qui sont:

(A) dispensés des droits de douane et des taxes d'importation,

(B) sujets au régime d'admission temporaire sans charge,
dispensés des droits de douane et des taxes d'importation,

{C) sujets à des droits de douane et à des taxes d'importation
au taux de cinq (5) pour cent, et

(D) sujets au droit commun.
A. Catégorie À - FRANCHISE TOTALE

Les entités composant le Contracteur seront autorisées à
importer, hors taxe, les matériaux, l'équipement, les provi-
sions, les produits, et pièces de rechange utilisés pour les tra-
vaux pétroliers énumérés dans l'Annexe H de la
loi n° 13/65 - UDEAC et n° 38/81- CD -1251.

Cette exemption s'applique en particulier à l'équipement sui-
vant, y compris les pièces de rechange :

- équipement de forage et de perforation,

- obturateurs (BOP) et équipement de lutte contre les incen-
dies,

- produits à boue de forage et équipement de derrick,

- équipement de surface, de tubage, et de créneaux,

- équipement de mesure,

- groupes générateurs de courant, de stabilisation de tension
et onduleurs utilisés sur les sites pétroliers,

- équipement de tête de puits et de test de puits, équipement
de laboratoire,

- équipement de communication et de transmission de don-
nées utilisé dans le cadre des travaux pétroliers et notam-
ment : transmetteurs/récepteurs HF, UHF, et VHF, y com-
pris walkiestalkies, et tout équipement de communication
par voie satellitaire y inclus les V-SAT,

- équipement de radio-guidage et de liaison radio direction-
nel,

- équipement (chaînes et haussières, etc.),

- équipement de fax,

- ordinateurs type PC et leurs accessoires (imprimantes,
entraîneurs de disques, équipement de climatisation utilisé
pour l'équipement informatique),

- câbles et accessoires (boites de dérivation, risers, etc.),
équipement audio-visuel, essentiellement aux fins de for-
mation,

- gasoil, lubrifiants, nécessaires au fonctionnement et à l'en-
tretien des équipements et des machines utilisés dans le
cadre des travaux pétroliers,

Cette exemption n'est pas applicable aux automobiles, à l'équi-
pement et aux provisions de bureau, à l'équipement domes-
tique, nourriture et boissons, et aux biens, provisions et pro-
duits d'usage généralement commun, n'ayant aucun lien
direct avec les travaux pétroliers.

Du 5 octobre 2006
B - Catégorie B - ADMISSIONS TEMPORAIRES

Les entités composant le Contracteur auront l'avantage d'ad- |
mission temporaire sans entreposage pour l'équipement de
travaux publics et machines autre que ceux indiqués ci-des- |
sus, véhicules lourds et utilitaires, l'équipement technique |
énuméré sur la liste en Annexe II des Lois 13/65 et 38/81. et
tout autre équipement utilisé pour les travaux pétroliers qui
est importé temporairement par les entités composant le
Contracteur ou par l'Opérateur au nom des entités composant
le Contracteur. Si tels biens sont perdus ou mis au rebut et |
l'Opérateur fournit une déclaration sous serment à cet effet,
aucun droit ni taxe ne sera perçu.

C - Catégorie C — DROITS DE DOUANE AUX TAUX |
REDUITS

Les entités composant le Contracteur seront sujets au paie- |
ment de droits de douane au taux réduit de cinq (5) pour cent,
pour l'importation de l'équipement suivant par les entités com-
posant le Contracteur ou l'Opérateur, non directement lié aux
travaux pétroliers :

- câbles électriques;

- équipement de sûreté (souliers, casques, gilets de sauve-
tage), à l'exception de bleus de travail, gants, imperméables,
et petits extincteurs d'incendie, qui sont sujets au droit
commun ;

- rouleaux de papier bleu de tirage de grand format et papier
pour ordinateur ; et autre équipement non lié aux travaux
pétroliers.

D - Catégorie D - DROIT COMMUN

Les entités composant le Contracteur payeront les droits de
douane et les taxes et le taux de droit commun sur les biens
importés d'usage commun et les objets non inclus dans une
des catégories ci-dessus, y compris mais sans limitation :

Journal Officiel de la République du Congo

93

- équipement domestique,

- nourriture et boissons.

- équipement électrodomestique,

- vaisselle, vêtements,

- équipement et provisions de bureau, appareils électro-
niques,

- outils (marteau, tournevis, pince, etc.),

- équipement de climatisation domestique ou pour bureau,
exception faite comme indiqué à la Catégorie A ci-dessus,

2. EXPORTATION EN FRANCHISE

Conformément aux dispositions de l'Article 51 de la loi portant
Code des Hydrocarbures relatives au régime d'exonération, le
Contracteur est exonéré de toute taxe à l'exportation , pour le
pétrole brut, les matériels, les accessoires (pièces de rechange)
en réparation, échantillons de brut, d'huile et de produits chi-
miques, carottes, prélèvements et échantillons géologiques, de
matériel sous garantie rentrant dans le cadre d'activités de
recherche, d'exploitation, de stockage, et de transport des
hydrocarbures, du Contracteur.

3. SOUS-TRAITANTS DU CONTRACTEUR

Les entreprises important directement au Congo ou exportant
dans le cadre de contrats spécifiques de sous-traitants du
Contracteur bénéficient du régime douanier défini ci-dessus,
sous réserve de produire une attestation délivrée par
l'Opérateur et approuvée par le Congo (Direction Générale des
Hydrocarbures), pour le matériel importé et exporté.

4. TAXE SUR LA VALEUR AJOUTEE

En accord avec l'Article 13 du Décret n° 2001-522 du 19 octo-
bre 2001 en particulier, mais sans limitation, les bénéfices du
Décret n° 2001-522 s'appliqueront au Contracteur à toutes
fins du Contrat, et il sera considéré à toutes fins que les dispo-
sitions de tel Décret sont contenues dans cette Annexe 2.
